Exhibit 10.2

CONTRACT FOR SALE AND PURCHASE

THIS CONTRACT FOR SALE AND PURCHASE is made and entered into this          day
of October, 2006, by and between UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD.
(“Seller”), whose address is 1000 Universal Studios Plaza, Orlando, Florida
32819 and DANIEL CORPORATION, (the “Buyer”), whose mailing address is 623
Maitland Avenue, Altamonte Springs, Florida 32701.

WITNESSETH:

WHEREAS, Seller is the record fee owner of the following real property (all of
which is hereinafter collectively referred to as the “Property”):

A. THE LAND. All of that certain real property located in Orange County,
Florida, as more particularly described on Exhibit “A” attached hereto and
incorporated herein by this reference (the “Land”) including, but not limited
to, the following:

(a) all rights, titles, estates and interests of Seller in and to any and all
alleys, strips or gores of land lying in the bed of any highway, street, road,
avenue or alley, open or proposed, in, on, across from, in front of, abutting or
adjoining the Land, whether owned or claimed by deed, limitation or otherwise
and whether or not located inside or outside the Land;

(b) all rights, titles, estates and interests of Seller in and to any and all
rights to the present or future use of water rights that pertain to or benefit
the Land.

B. IMPROVEMENTS. Any and all structures, buildings, fixtures, private utility
facilities, and any other improvements (“Improvements”) on, in, under or
attached to the Land.

C. OTHER APPURTENANT INTERESTS. Except as specifically limited, reserved or
provided in this Contract, all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments and appurtenances whatsoever, in any way
belonging, relating or appertaining to any of the property hereinabove
described, but limited to the extent provided in Section 16 of this Contract.

WHEREAS, Seller desires to sell and convey the Property to Buyer, and Buyer
desires to purchase the Property from Seller, on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the sums of money paid and to be paid hereunder, and for other good and
valuable consideration, the parties hereto do covenant, stipulate and agree as
follows:

1. Agreement to Sell and Purchase. Seller hereby agrees to sell and convey the
Property to Buyer, and Buyer hereby agrees to purchase and accept the Property
from Seller, upon the terms and subject to the conditions set forth in this
Contract.

2. Time for Acceptance. The terms and conditions set forth in this Contract
shall be binding upon Buyer and Seller subject, however, to the satisfaction of
the requirements of this Contract and this Contract executed by Buyer and
delivered to Seller on or before October __, 2006. The date of this Contract
(“Effective Date”) for purposes of measuring performance hereunder shall be the
date when the last of the Buyer or the Seller executes this Contract.

3. Purchase Price and Method of Payment. The purchase price for the Property
(“Purchase Price”) shall be the sum of SIX MILLION THREE HUNDRED NINETY THOUSAND
AND NO/100 DOLLARS ($6,390,000.00) and shall be payable in the method prescribed
in subsections a and b of this Section 3.

a. Earnest Money Deposit. Within three (3) business days of the Effective Date
of this Contract, Buyer shall cause the sum of ONE HUNDRED THOUSAND DOLLARS AND
NO/100 ($100,000.00) to be deposited with Gronek & Latham, LLP

 

1



--------------------------------------------------------------------------------

(“Escrow Agent”) as earnest money deposit (the “Initial Earnest Money Deposit”).
The Earnest Money Deposit shall be held by Escrow Agent, in a non-interest
bearing account subject to disbursement in accordance with the terms and
provisions of this Contract. One a date no later that three (3) business days
after the end of the Due Diligence Period, Buyer shall cause the added sum of
another ONE HUNDRED THOUSAND DOLLARS AND NO 00/100 ($100,000.00) to be deposited
with Escrow Agent (the “Additional Earnest Money Deposit”) (The Initial Earnest
Money Deposit and Additional Earnest Money Deposit are collectively herein
referred to as the “Earnest Money Deposit”). The Earnest Money Deposit shall be
credited to and considered as payment of part of the Purchase Price for the
Property at the time and upon consummation of the closing of this Contract when
the Escrow Agent shall deliver the same to the Seller, or as otherwise provided
herein.

b. Balance of Purchase Price. At Closing Buyer shall pay the Purchase Price by
executing a purchase money note (“Note”) in the amount of FOUR MILLION EIGHT
HUNDRED EIGHTY-NINE THOUSAND DOLLARS AND NO/100 ($4,890,000) secured by a first
mortgage (“Mortgage”) on the Property and easement rights and developing rights
herein contemplated to be conveyed to Buyer which Note and Mortgage will be in
the form attached hereto as Exhibits B and C, respectively, and incorporated
herein by this reference. The balance of the Purchase Price, as may be necessary
to complete the payment of the Purchase Price after credits, adjustments and
prorations, shall be paid to Seller by Buyer at the time of closing hereunder,
by cash or other immediately available funds acceptable to Seller.

4. Evidence of Title. Within ten (10) days after the Effective Date, the Seller
shall deliver to Buyer, or its attorneys, a commitment for an owner’s title
insurance policy (hereinafter referred to as the “Commitment”) written on
Lawyers Title Insurance Company (“Title Company”), evidencing that Seller is
vested with fee simple title to the Property, free and clear of all liens,
encumbrances, exceptions or qualifications whatsoever, save and except for
(a) those exceptions specified as “Permitted Exceptions” in Exhibit “D” attached
to this Contract and (b) those exceptions to title which are to be discharged by
Seller at or before the closing thereof. Legible copies of all exceptions set
forth on the Commitment shall be provided to Buyer with the Commitment. The
Commitment shall also evidence that, upon the execution, delivery and
recordation of the deed to be delivered pursuant to the provisions of this
Contract and the satisfaction of all requirements specified in Schedule B,
Section I of the Commitment, Buyer shall acquire fee simple title to the
Property, subject only to the Permitted Exceptions. If the Commitment does not
meet the requirements specified above, the Buyer shall notify Seller of that
fact in writing within thirty (30) days after obtaining the Commitment. Such
written notice shall specify those liens, encumbrances, exceptions or
qualifications to title which are either not Permitted Exceptions or matters to
be discharged by Seller at or before closing (any such liens, encumbrances,
exceptions or qualifications being hereinafter referred to as “Title Defects”).

Seller shall have until the end of the Due Diligence Period in which to
undertake an effort and, in fact, cure or eliminate the Title Defects to the
satisfaction of the Title Company in such manner as to permit the Title Company
to endorse the Commitment so as to delete the Title Defects therefrom or notify
the Buyer that Seller does not intend to attempt any cure, it being agreed that
Seller is not obligated or required to undertake any cure. If Seller shall in
fact cure or eliminate the Title Defects, the closing shall take place on the
date specified in this Contract, subject to Buyer’s right to terminate as
provided in this Contract.

If Seller is unable to cure or eliminate the Title Defects, or Seller determines
it will not attempt to cure the Title Defects within the time allowed, Buyer may
elect (as it’s sole remedy) to terminate this Contract within the Due Diligence
Period by giving written notice of termination to Seller, or, alternatively,
Buyer may elect to close its purchase of the Property and accept the conveyance
of the Property subject to the Title Defects, in which event the closing shall
take place on the date specified in this Contract. If, by giving written notice
to Seller within the time allowed, Buyer elects to terminate this Contract
because of the existence of uncured Title Defects, Buyer shall have as its sole
remedy the return of the Earnest Money Deposit and, upon the disbursement
thereof to Buyer, this Contract and all rights and obligations of the parties
hereunder shall terminate and be null and void. If Seller elects not to
undertake or attempt to cure a Title Defect and Buyer elects to terminate this
Contract pursuant hereto, Seller shall reimburse Buyer for up to Twenty Five
Thousand Dollars ($25,000.00) of ‘out of pocket expenses’ related to due
diligence or design of Buyer’s proposed use of the Property; provided Buyer
submits reasonable support for such expenses and provides Seller a copy of the
reports or materials for which the Buyer seeks reimbursement.

 

2



--------------------------------------------------------------------------------

5. Survey. Seller has delivered to Buyer a boundary survey of the Property (the
“Survey”) showing the location of all boundaries, encroachments, overlaps,
easements and improvements thereon. The Buyer, at its expense, may cause the
Survey to be certified by such surveyor to Buyer and shall otherwise be in a
form satisfactory the Title Company to eliminate the standard survey exceptions
from the title insurance policy to be issued at closing. Buyer shall notify
Seller in writing within forty-five (45) days of the Effective Date, specifying
those matters shown on the Survey which adversely affect the title to the
Property (specifically excepting the existence of Permitted Exceptions), and the
same shall thereupon be deemed to be Title Defects hereunder and Seller shall be
obligated to undertake the cure thereof within the time and in the manner
provided in Paragraph 4 of this Contract.

6. Possession and Risk of Loss. Possession of the Property shall be surrendered
by Seller to Buyer at the time of closing hereunder. Prior to the surrender of
possession, Seller shall commit or permit no waste, deterioration or destruction
of the Property, normal wear and tear accepted, and shall bear all risk of loss
of whatever nature. In the event of loss or damage to more than three percent
(3%) of the Property, Buyer shall have the option (for a period of ten (10) days
after Buyer receives written notice of any such loss or damage) of either
accepting the Property “as is” together with all proceeds of insurance, if any,
payable as a result of such loss or damage, or terminating this Contract and
receiving the return of the Earnest Money Deposit, whereupon this Contract shall
be terminated and null and void. Failure of Buyer to timely notify Seller of
termination as provided in this Section 6 shall be deemed a waiver of the right
to terminate and acceptance of the Property “as is” together with all proceeds
of insurance, if any. If any loss or damage less than three percent (3%) of the
Property, then Buyer shall accept the Property “as is” together with all
proceeds of insurance, if any, payable as a result of such loss or damage.

7. Representations and Warranties of Seller. Seller represents to Buyer and
hereby warrants the following, which are true and correct as of the Effective
Date and shall remain true and correct through and including the Closing Date:

a. Organization. Seller is a limited partnership duly organized, validly
existing, and in good standing under the laws of the State in which the
Partnership exists and is duly qualified to do business in the State of Florida.

b. Authority. Seller has the requisite power and authority to execute and
deliver this Contract and each of the Deed and other documents and instruments
to be delivered by Seller at Closing, and to perform each of its obligations as
contemplated by this Contract.

c. Agreement Binding. This Contract is, and each of the Deed and other documents
and instruments to be executed and delivered by Seller at Closing pursuant to
the terms of this Contract will be, subject to the express terms and conditions
of this Contract, valid and legally binding obligations of Seller, enforceable
against Seller, in accordance with their respective terms.

d. Agreement. The execution and delivery of this Contract and the performance of
Seller’s obligations hereunder do not, and will not, constitute a violation of,
or result in a breach or default under, any agreements or contracts to which
Seller is a party. Except as specifically provided in this Contract, no
approval, consents or waivers by third parties are required in order for Seller
to execute and deliver this Contract and consummate the transaction contemplated
herein.

e. Title to Property. At Closing, Seller shall have good, marketable, and
indefeasible title to the Property, free and clear of any and all liens and
encumbrances, except only for the Permitted Exceptions.

f. Compliance with Laws. No uncured or uncorrected notices of violation of
governmental laws or regulations relating to the Property have been issued to,
served upon, received by or entered against Seller, nor does Seller have actual
knowledge of any violation of governmental laws or regulations relating to the
Property which would materially adversely affect the Property, or Seller’s
ability to perform its obligations under this Contract.

 

3



--------------------------------------------------------------------------------

g. Non-Foreign Status. Seller is not a “foreign person” as defined in
Section 1445(f)(3) of the Internal Revenue Code.

h. Assessments. There are no unpaid or outstanding assessments for public
improvements which have been made against or which affect the Land or of any
public improvements and, to Seller’s actual knowledge, no such assessments have
been planned or ordered to be made.

i. Hazardous Substance. To Seller’s knowledge (as hereinafter defined), Seller
has not discharged or disposed (except in compliance with applicable laws and
regulations) any Hazardous Substance (as hereinafter defined) on the Land and
Seller is unaware of the presence of any Hazardous Substance (as hereinafter
defined) on the Land, except as set forth in those certain Assessment Reports
listed on Exhibit D attached hereto and incorporated herein by this reference or
performed by Buyer or Seller before Closing. For purposes of this Contract,
“Hazardous Substance” means any substance, material, residue, or waste,
including, without limitation, any solid, semi-solid, liquid, or gaseous
substance, material, or waste, which is or becomes regulated under any
applicable Environmental Law, as amended, including, without limitation, any:
(i) “petroleum” or “petroleum product” as defined at §376.301(26) and (27),
Florida Statutes; (ii) asbestos and/or asbestos-containing materials;
(iii) polychlorinated biphenyls; (iv) natural gas, natural gas liquids,
liquefied natural gas or synthetic gas usable for fuel or mixture of natural gas
and synthetic gas; (v) “hazardous substance” designated pursuant to §311 of the
Clean Water Act, or “pollutants” or “toxic pollutants” listed pursuant to §307
of the Clean Water Act; (vi) “hazardous waste” pursuant to §1004 of the Resource
Conservation and Recovery Act or as defined at §403.703(21), Florida Statutes;
(vii) “hazardous substance” as defined pursuant to §101 of the Comprehensive
Environmental Response, Compensation, and Liability Act, as defined at
§403.703(29) or §376.301(17), Florida Statutes, or as listed by the EPA at 40
CFR Part 302; (viii) substances subject to the Emergency Planning and Community
Right-to-Know Act of 1986; (ix) “solid waste” as defined at §403.703(13),
Florida Statutes; (x) “pesticide” pursuant to the Federal Insecticide,
Fungicide, and Rodenticide Act, or pursuant to Chapter 482, Florida Statutes;
(xi) materials listed in the United States Department of Transportation Table at
49 CFR §172.101; (xii) “pollutants” or “pollution” as defined at §403.031(7),
Florida Statutes, or §376.031(16) or (17), Florida Statutes, or §376.301(30) or
(31), Florida Statutes; (xiii) “contaminant” as defined at §403.031(1), Florida
Statutes; (xiv) nuclear or radioactive material pursuant to the Atomic Energy
Act of 1954 or the Energy Reorganization Act, or “radioactive waste” as defined
at §404.031(14), Florida Statutes; and (xv) any other substance, material,
residue, or waste which is regulated pursuant to any Environmental Law, as of
the Effective Date. Also, for purposes of this Contract, “Seller’s Knowledge”
shall be limited to the knowledge of those officers and key management personnel
currently employed by Seller as of the Effective Date who have direct
responsibility over the maintenance and operation of the Property, without
conducting any further investigation, search or inquiry. This warranty shall
survive closing of this transaction for a period of one year from the Closing
Date.

8. Disclaimer of Representations or Warranties by Seller; Buyer’s Acceptance of
Property; Release and Indemnification.

a. Disclaimer and Buyer Acceptance of Property. Except as expressly set forth in
the Deed, and Paragraph 7, Buyer acknowledges and agrees that Seller has not
made, does not make and specifically negates and disclaims any representations,
warranties, covenants, promises, agreements or guaranties of any kind, or
character whatsoever, whether express or implied, oral or written, past,
present, or future, of, as to, concerning or with respect to (a) the value,
nature, quality or condition of the Property, including, without limitation, the
water (including groundwater), soil and geology, (b) the suitability of the
Property for any and all activities and uses which Buyer may conduct thereon,
(c) the compliance of or by the Property of its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body,
(d) the existence or non-existence of any jurisdictional wetlands in or on the
Land, (e) the availability of or the capacity of any public utilities to serve
the Property, (f) the location of the Property relative to any flood zones, or
(g) any other matter with respect to the Property, and specifically, that Seller
has not made, does not make and specifically disclaims any representations
regarding compliance with

 

4



--------------------------------------------------------------------------------

any environmental protection, pollution or land use laws, rules, regulations,
orders or requirements, including the existence in or on the Property of
Hazardous Substances. Buyer further acknowledges and agrees that Buyer has
obtained, or shall obtain, certain inspection reports, surveys or other
information from its consultants, agents, independent contractors and
representatives as required or permitted in this Contract prior to Closing, and
Buyer is relying solely on these reports, Seller’s representations and
warranties set forth in Paragraph 7, and Buyer’s own investigation of the
Property; provided, however, that any and all documents, materials, data and
other information provided by Seller, if any (except for the Deed and Seller’s
representations and warranties set forth in Paragraph 7), are without warranty
or representation of any kind or nature, and Buyer acknowledges and agrees that
Buyer is not relying in any manner on such information provided by Seller. At
the Closing, Buyer agrees to accept the Property and waive all objections or
claims against Seller arising from or related to the Property or to any
Hazardous Substances on the Land except: (i) with respect to the warranties
contained in the Deed; or (ii) with respect to these matters set forth in this
Contract which survive Closing. Buyer further acknowledges and agrees that any
information provided or to be provided with respect to the Property was obtained
from a variety of sources and that Seller has not made any independent
investigation or verification of such information and makes no representations
as to the accuracy or completeness of such information. Buyer further
acknowledges and agrees that to the maximum extent permitted by law, the sale of
the Property as provided for herein is made on an “AS IS”, “WHERE IS” condition
and basis, with all faults. It is understood and agreed that the Purchase Price
has been adjusted by prior negotiation by the parties hereto to reflect that all
of the Property is sold by Seller and purchased by Buyer subject to the
foregoing. The provisions of this Paragraph shall expressly survive any Closing
or Closings under this Contract.

b. Buyer’s Release and Covenant Not to Sue. AS AN INDUCEMENT TO, AND AS FURTHER
CONSIDERATION FOR, SELLER AGREEING TO SELL THE PROPERTY TO BUYER UPON THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT, BUYER COVENANTS AND AGREES THAT,
UPON THE CLOSING OF TITLE TO THE PROPERTY, BUYER SHALL FOREVER RELEASE SELLER
AND COVENANT NOT TO SUE SELLER (INCLUDING ITS OFFICERS, DIRECTORS, PARTNERS, OR
AFFILIATES OF ANY OF ITS OFFICERS, DIRECTORS OR PARTNERS) WITH RESPECT TO
ANYTHING ARISING OUT OF THE ENVIRONMENTAL OR ANY OTHER PRE-EXISTING CONDITION OF
THE PROPERTY OR THE PRESENCE OF HAZARDOUS SUBSTANCES (AS HEREINAFTER DEFINED)
IN, ON, UNDER, OR EMANATING FROM OR ONTO THE PROPERTY, REGARDLESS OF WHETHER
SUCH ENVIRONMENTAL CONDITIONS OR THE PRESENCE OF HAZARDOUS SUBSTANCES IS KNOWN
OR UNKNOWN BY BUYER AND REGARDLESS OF WHETHER SUCH CONDITION IS SET FORTH IN THE
ENVIRONMENTAL REPORTS, OR BUYER’S OWN ENVIRONMENTAL REPORTS. THE FOREGOING
RELEASE AND COVENANT NOT TO SUE SHALL APPLY TO ALL CLAIMS AT LAW OR IN EQUITY,
INCLUDING, BUT NOT LIMITED TO, CLAIMS OR CAUSES OF ACTION FOR PERSONAL INJURY OR
DEATH, PROPERTY DAMAGE, STATUTORY CLAIMS UNDER ENVIRONMENTAL LAWS AND CLAIMS FOR
CONTRIBUTION. THE DEED SHALL CONTAIN A RELEASE AND COVENANT NOT TO SUE
SPECIFICALLY INCORPORATING THE LANGUAGE OF THE FOREGOING PROVISIONS.

c. Buyer’s Indemnity. FOR MATTERS ARISING AFTER CLOSING, BUYER COVENANTS AND
AGREES TO INDEMNIFY, DEFEND, AND HOLD SELLER AND ITS OFFICERS, PARTNERS,
AFFILIATES, EMPLOYEES AND AGENTS HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS,
JUDGMENTS, DAMAGES, PENALTIES, FINES, COSTS, LIABILITIES (INCLUDING SUMS PAID IN
SETTLEMENT OF CLAIMS), OR OTHER LOSSES, INCLUDING ATTORNEYS’ AND/OR CONSULTANTS’
FEES, COURT COSTS AND LITIGATION EXPENSES, IN CONNECTION WITH THE PRESENCE OR
SUSPECTED PRESENCE OF HAZARDOUS SUBSTANCES IN, ON OR UNDER THE GROUND OR ANY
BUILDING, STRUCTURE, OR PAVED SURFACE, OR IN ANY ENVIRONMENTAL MEDIUM, INCLUDING
BUT NOT LIMITED TO, THE SOIL, GROUNDWATER, OR SOIL VAPOR ON OR UNDER, OR
EMANATING FROM THE PROPERTY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THIS INDEMNIFICATION SHALL SPECIFICALLY COVER COSTS INCURRED IN CONNECTION WITH
ANY CLAIM FOR PERSONAL INJURY AND/OR DEATH, PROPERTY DAMAGE, INVESTIGATION OF
SITE CONDITIONS OR ANY CLEAN-UP, REMEDIAL, REMOVAL, OR RESTORATION WORK REQUIRED
BY ANY FEDERAL, STATE, OR LOCAL GOVERNMENT AGENCY OR POLITICAL SUBDIVISION
BECAUSE OF THE PRESENCE OR SUSPECTED

 

5



--------------------------------------------------------------------------------

PRESENCE OF HAZARDOUS SUBSTANCES, IN, ON OR UNDER THE GROUND OR ANY
ENVIRONMENTAL MEDIUM, BUILDING, STRUCTURE, OR PAVED SURFACE OR EMANATING
THEREFROM. THE RELEASE, COVENANT NOT SUE AND INDEMNIFICATIONS SET FORTH HEREIN
SHALL BECOME EFFECTIVE AND ENFORCEABLE AUTOMATICALLY UPON CLOSING OF TITLE, AND
BUYER SHALL BE BOUND BY THEM, REGARDLESS OF WHETHER OR NOT BUYER EXECUTES ANY
SEPARATE INSTRUMENT AT THE TIME OF CLOSING.

9. Inspections; Right of Entry.

a. Due Diligence Period. Buyer and its officers, employees, agents and
consultants shall have a period commencing on the Effective Date and ending at
5:00 p.m. on November 30, 2006 (the “Due Diligence Period”) in which to
undertake at Buyer’s expense, such physical inspections and other investigations
of and concerning the Property and the operation and use thereof, including
surveys, soil borings, environmental studies, percolation, engineering studies,
installation of monitoring wells and other tests as Buyer considers necessary
for Buyer and its consultants to review and evaluate the physical
characteristics of the Property and all Improvements thereon and to perform
certain work or inspections in connection with such evaluation. For that
purpose, Seller hereby grants to Buyer and its officers, employees, consultants,
agents and assigns, full right of entry upon the Land and access to all
Improvements, from the date hereof up to and including the earlier of the
expiration of the Due Diligence Period or termination of this Contract. Buyer
shall provide Seller with a minimum of forty-eight (48) hours notice prior to
commencing any intrusive, physical investigations (including any borings,
installation of monitoring wells or other physical testing) on the Land to allow
Seller’s representative the opportunity to visually observe any such
investigations, at Seller’s discretion. Further, Buyer will not conduct any
activities in jurisdictional wetland areas that would violate the terms of any
permits or applicable regulations. Buyer warrants to Seller that it will only
undertake such evaluation using consultants and contractors qualified to
undertake and complete the various studies and investigations deemed necessary
by Buyer. Buyer shall utilize only such consultants and contractors which employ
methods and technologies consistent with generally accepted practices for each
such study or investigation. Buyer shall promptly containerize, characterize and
remove from the Property any investigation-derived wastes generated by its
evaluation. Buyer agrees that it shall cause any physical damage to the Property
occasioned as a result of any soil borings or similar physical tests or
examinations to be repaired to the original condition thereof promptly upon the
completion of any such test or examination. Buyer agrees to indemnify and hold
Seller harmless from any claims, losses, or damages arising out of or occurring
in connection with Buyer’s investigation of the Property, including any third
party claims. This indemnity shall include any claims, losses or damages due to
the spread, migration, or increase of any environmental contaminant resulting
from Buyer’s invasive testing at the Property. In the event an environmental
study or other inspection should indicate the presence of any hazardous
materials, Buyer shall not communicate any such information to any governmental
entity or authority, but shall instead immediately provide such report(s) or
information to Seller and Seller shall make any communication or filing which
may be required by law. Buyer agrees to indemnify and hold Seller harmless from
any cost, loss or expense whatsoever arising from any breach of this obligation
to provide Seller with timely information regarding such hazardous materials.
Notwithstanding the foregoing, Buyer shall not be obligated to indemnify Seller
pursuant to this Subsection 9(a) for damages or injury caused by Buyer’s
consultant, contractor or other parties provided such contractor, consultant or
other parties have been approved by Seller in writing and have provided such
insurance in amounts, coverage and underwritten by companies acceptable to
Seller, and which policies have Seller as an “additional insured.” Buyer shall
at all times until Closing Date keep and maintain and shall require any and all
consultants, contractors or other parties entering upon the Land to keep and
maintain general liability insurance in such amount and underwritten upon
companies acceptable to Seller. Seller may require the Buyer, its consultants,
contractors and other parties to provide certificates evidencing the coverage
herein required.

The Buyer and Seller intend, in light of their mutual interests and the
recognized possibly applicable joint defense privilege, that the legal privilege
for attorney-client communications, the doctrine of attorney “work product”
protection, and all other applicable privileges and protections shall apply to
all shared information, as hereinafter defined, to the same extent as if the
information had not been so shared and disclosed. “Shared Information” shall be
deemed to include, but is not limited to, company documents, legal and factual
research, interviews or debriefing memoranda, and verbal reports, as well as
information received directly from any other party relating to or arising
pursuant to this Section 9 or related to any Hazardous Substance. Any
information received

 

6



--------------------------------------------------------------------------------

by Buyer or Seller, or their respective attorneys or consultants, shall be
conclusively presumed to be “Shared Information” disclosed pursuant to this
Agreement and need not be specifically identified or specified as “Shared
Information” disclosed pursuant to this Agreement. “Shared Information” shall
not include, inter alia, publicly available documents. Buyer and Seller agree to
keep all “Shared Information” strictly confidential and shall not disclose the
same to any third party, without the prior written consent of the other party,
except that a party may disclose information to their attorney or consultants
(provided such consultants have signed a written agreement, agreeing to maintain
the confidences in a form reasonably acceptable to Buyer and Seller). Should any
Shared Information be subpoenaed by any entity or governmental authority, the
party receiving the subpoena will promptly provide notice thereof to the other
party, and the parties will fully cooperate if either party desires to contest
or limit such subpoena.

b. Termination During Due Diligence. In the event the results of the
inspections, investigations and evaluations set forth in subparagraph (a), in
Buyer’s sole and absolute opinion, are unacceptable to Buyer and Buyer so
notifies Seller in writing of that fact within the Due Diligence Period, then
this Contract shall be terminated and the Earnest Money Deposit returned to
Buyer, less the sum of One Thousand and No/100 Dollars ($1,000.00), to be paid
to Seller and Buyer shall promptly provide Seller a copy of all surveys,
studies, reports or other information obtained during due diligence (but without
representation or warranty whatsoever), as consideration for Buyer’s rights to
inspect the Property and terminate the Contract as provided herein. If Buyer
does not timely notify Seller of termination of this contract prior to
expiration of the Due Diligence Period, Buyer’s right to terminate this Contract
under this Section 9 shall thereafter be void.

10. Conveyance of Property and Closing Documents. At the time of closing
hereunder, Seller shall convey its fee simple interest and estate in and title
to the Property by special warranty deed (the “Deed”); free and clear of all
liens, encumbrances, exceptions or qualifications whatsoever; save and except
only for the Permitted Exceptions. Buyer shall execute and deliver to Seller the
Note, Mortgage, Easement, Covenants, Closing Statement and such other documents
reasonably necessary to effect the Closing and Seller will execute the
Covenants, Easement, Closing Statement and such other documents as deemed
reasonably necessary to effect the transaction.

11. Closing Date. Subject to the curative periods set forth in this Contract,
the Purchase Price shall be paid, the Deed, closing statement, FIRPTA affidavit,
and other closing documents reasonably required by either party (including an
appropriate and customary affidavit of Seller as assurance against the existence
of or outstanding rights which could form the basis for mechanics liens,
unrecorded easements or claims of parties in possession) shall be executed,
delivered and this Contract shall be closed on December 15, 2006; provided
however, that Seller may extend the Closing Date for up to thirty (30) days upon
providing written notice to Buyer on or before December 15, 2006 (“Closing
Date”). Upon recordation of the Deed, the Purchase Price shall be paid to
Seller. The closing shall take place on the Closing Date at 10:00 a.m. in the
offices of Seller’s attorneys or such other time and place as shall be mutually
agreed upon between Buyer and Seller.

12. Closing Costs. Seller shall pay for the cost of (a) all documentary stamp
taxes required to be paid with respect to the Special Warranty Deed and other
instruments of conveyance, if any, (b) the Commitment and the Title Policy, and
all search and examination fees associated therewith, and (c) all recording
fees, costs and expenses of curative title instruments or other actions
necessary to cure any Title Defects. Buyer shall pay for the cost of (a) all
recording fees with respect to those of the closing documents which are to be
recorded (not including, however, the cost of curative title instruments which
are to be paid exclusively by Seller), (b) the costs of any environmental
inspections or audits (c) the Survey procured by Buyer, and (d) any and all
documentary stamp tax or intangible tax or other costs associated with Buyer’s
financing of the Property. Each of the respective parties shall bear its own
attorneys’ fees.

13. Prorations.

a. Taxes. All ad valorem real and personal property taxes shall be prorated as
of the Closing Date. If, however, the amount of such taxes for the year in which
possession is surrendered cannot be ascertained, the rates, mileages and
assessed valuations

 

7



--------------------------------------------------------------------------------

for the previous year, with known changes, if any, shall be used as an estimate
and tax prorations based on such estimate shall, at the request of either party,
be readjusted between the parties when the actual tax bills for the year of
closing are received, but only if such adjustment would result in a difference
of $250.00 or greater.

b. Assessments. Buyer shall pay all special assessments and liens for public
improvements which are, as of the Closing Date, pending liens or certified liens
but only to the extent the payment for such assessment is due and payable after
Closing.

14. Land Use Restrictions; Assignment of Developer’s Rights.

a. Land Use Covenants. As an express condition of Seller’s obligations under
this Contract, Buyer has agreed to accept the Property subject to certain
restrictive covenants imposed for the benefit of Seller, Seller’s affiliates and
each of their respective successors and assigns, and Seller’s remaining portion
of the real property located East of Turkey Lake Road (“Seller’s Retained
Property”), as more particularly described on the exhibits to Exhibit “E”
attached hereto and incorporated herein by this reference (the “Restrictive
Covenants”). The Restrictive Covenants shall, among other matters, require that
the Property (i) be utilized for professional office uses purposes only,
containing no more than 120,000 square feet but allowing certain permissible
neighborhood commercial uses on the first floor (up to 40,000 square feet) and
not in violation of the Permitted Encumbrances, (ii) prohibit “competing
imagery” associated with Seller’s competitors, (iii) acknowledge the theme park
activities of Seller on nearby property and waive any nuisance claim therefore,
(iv) disclaim any right to use “Universal” or Seller’s name except as provided
in the Restrictive Covenants(v) granting Seller a right to maintain the
Property’s exterior or structural integrity if Buyer is not adequately
maintaining, (vi) require compliance with the limitation on sales of alcoholic
beverages as provided in the Restrictive Covenants, (vii) require that Seller
have the reasonable right of architectural, signage site plan and landscape
approval to Buyer’s project, and (viii) provide for maintenance of landscaping,
storm water and entry way and payment of common maintenance expenses. The
Restrictive Covenants in the form as attached hereto as Exhibit C shall be
executed by Buyer and Seller at Closing and recorded in the public records of
Orange County, Florida, and the Deed of Conveyance shall make a cross-reference
thereto.

b. Development Rights. Buyer and Seller agree that the development, construction
and operation of the Property shall be at all times be in strict compliance with
and limited to the development allocations and entitlements specified in the
Land Use Covenants, and elsewhere in this Contract. Seller will assign at
closing any development rights applicable to the Property, inclusive of trips
necessary to support up 120,000 square feet as prescribed by the methodology
agreed to by the City. Except as specifically provided herein, Seller assigns no
other rights, entitlements, prepaid impact fees, or other development rights of
Seller and all such other rights are hereby reserved by Seller.

c. Easement for Access, Storm Water Drainage and Sanitary Sewer. At Closing,
Seller shall grant a Non-Exclusive for Ingress and Egress Easement in the form
set forth as Exhibit “F” over the roadway as graphically denoted on Attachment
“1” to Exhibit “F”, attached hereto and incorporated by this reference. It is
understood and agreed that Seller is selling the Property net of storm water
retention. In addition, the Easement shall permit connections to Seller’s storm
water drainage and sanitary sewer systems at points reasonably designated by
Seller pursuant to the terms and requirements set forth in the Easement,
including but not limited to, the requirement for Buyer to install, at Buyer’s
expense, a ‘trap’ or ‘interceptor’ before the connection point to Seller’s storm
water drainage and/ or sanitary sewer systems.

d. Development cooperation. Seller will reasonably cooperate and assist (but
without the need the incurrence of expense) Buyer in obtaining approval of
Buyer’s proposed office building from the City provided the same has been
prepared in accordance with the requirements of the Restrictive Covenants.

15. Additional Office Space and Transportation Impact Fees.

a. Additional Office Space. At any time up to a date which is ten (10) days
prior to the due date of the Purchase Money Note, Buyer may elect to purchase
additional office use entitlement for up to an additional 40,000 square feet of
office use. The

 

8



--------------------------------------------------------------------------------

price for any additional office use shall be $53 per square foot times the
number of square feet of entitlement and shall be paid within 10 days of timely
written notice from Buyer to Seller designate what portion of the 40,000 square
feet of space Buyer intends to purchase. Upon payment of the consideration for
the additional office space, Seller shall execute an assignment of the necessary
trip entitlements upon the same terms as required above in Section 14.b.

b. Transportation Impact Fees. On or before Closing, Seller shall obtain from
the City written confirmation that Buyer’s proposed project on the Property is
either: (a) vested at the Transportation Impact Fee rates in effect as of the
date of this letter or (b) vested with rights so that no Transportation Impact
Fees are due. If Seller confirms or assigns to Buyer rights under option
(b) above the Buyer shall pay to Seller at the time the Purchase Money Note is
due a sum equal to the impact fees that would otherwise have been due on Buyer’s
project as of the date of this letter.

16. Default.

a. Buyer’s Default. If Buyer fails to perform any of the covenants and
agreements set forth in this Contract on its part to be performed within the
time or times specified herein, the Earnest Money Deposit shall be paid to
Seller as consideration for its execution of this Contract and in full
settlement of, and as liquidated damages for, any and all claims for damages,
occasioned by Buyer’s default, and upon such payment this Contract shall
terminate and become null and void; provided that if Buyer fails to make any
required deposit of Earnest Money Deposit, this Contract shall not terminate as
to Buyer’s obligation to make such payment and the same be paid over to Seller.
Except as to a breach of the covenants and agreements set forth in Section 9
hereof, for which Seller may seek any remedy available at law or in equity,
Seller waives any remedy against Buyer for default under this Contract, other
than the liquidated damages remedy set forth in this Section 16a.

b. Seller’s Default. If the Seller fails to perform any of the material
covenants and agreements set forth in this Contract on its part to be performed,
the Earnest Money Deposit shall, at the option of the Buyer, be returned to
Buyer on demand. In any case other than the failure of the Seller to render its
title marketable after diligent effort or unless specifically prohibited in this
Contract, the Buyer may, at its option, proceed at law or in equity to enforce
Buyer’s rights under this Contract against Seller, including, but not limited
to, the right of specific performance, which right is hereby specifically
granted by Seller to Buyer notwithstanding that Seller does not and shall not
have the reciprocal right to demand or enforce specific performance by Buyer.

17. Assignability. This Contract may not be assigned by Buyer, except to an
entity owned or controlled (fifty-one percent (51%) or more) by Buyer.

18. Litigation and Attorneys’ Fees. If it shall be necessary for either party to
this Contract to bring suit to enforce any provisions hereof or for damages on
account of any breach of this Contract, the prevailing party on any issue in any
such litigation and any appeals therefrom shall be entitled to recover from the
other party, in addition to any damages or other relief granted as a result of
such litigation, all costs and expenses of such litigation and reasonable
attorneys’ fee as fixed by the court.

19. Time of Essence. Time is of the essence of this Contract and in the
performance of all conditions and covenants to be performed or satisfied by
either party hereto. Waiver of performance or satisfaction of timely performance
or satisfaction of any condition or covenant by one party shall not be deemed to
be a waiver of the performance or satisfaction of any other condition or
covenant unless specifically consented to in writing. Whenever a date specified
herein shall fall on a Saturday, Sunday or legal holiday, the date shall be
extended to the next succeeding business day.

20. Captions and Paragraph Headings. Captions and paragraph headings contained
in this Contract are for convenience and reference only and in no way define,
describe, extend or limit the scope or content of this Contract nor the intent
of any provision hereof.

 

9



--------------------------------------------------------------------------------

21. Notices. Any notice or other communication permitted or required to be given
hereunder by one party to the other shall be in writing and shall be delivered
by (i) hand delivery, (ii) express courier (e.g. Federal Express,
(iii) facsimile, or (iv) mailed by registered or certified United States Mail,
postage prepaid, return receipt requested, to the party entitled or required to
receive the same at the address specified below or at such other address as may
hereafter be designated in writing by any such party, to wit:

 

To Seller:    UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD.    1000 Universal
Studios Plaza    Orlando, Florida 32819    Attention: Mr. Peter Giacalone   
Telephone: (407) 363-8028    Facsimile: (407) 224-6650 With a copy to:    PETER
G. LATHAM, ESQ.    GRONEK & LATHAM, LLP    390 North Orange Avenue, Suite 600   
Orlando, Florida 32801    Telephone: (407) 481-5800    Facsimile: (407) 481-5801
To Buyer:    DANIEL CORPORATION    Attn: Laila Witwicky    623 Maitland Avenue
   Altamonte Springs, Florida 32701    Telephone: (407) 644-6900    Facsimile:
(407) 644-1548 With a copy to:    ADVANITS REALTY COMPANY    Attn: Greg Morris
   _____________________    _____________________    _____________________ To
Escrow Agent:    GRONEK & LATHAM, LLP    390 North Orange Avenue, Suite 600   
Orlando, Florida 32801    Telephone: (407) 481-5800    Facsimile: (407) 481-5801

23. Governing Law and Binding Effect. The interpretation and enforcement of this
Contract shall be governed by and construed in accordance with the laws of the
State of Florida and shall bind, and the benefits and advantages shall inure to
and be enforceable by, the Buyer and Seller as well as their respective personal
representatives, heirs, successors and assigns. Whenever used, the singular name
shall include the plural, the plural the singular, and the use of any gender
shall be applicable to all genders.

24. Radon Gas. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

10



--------------------------------------------------------------------------------

25. Integrated Contract, Waiver and Modification. This Contract represents the
complete and entire understanding and agreement between and among the parties
hereto with regard to all matters involved in this Contract and supersedes any
and all prior or contemporaneous agreements, whether written or oral. This
Contract may not be modified or amended, nor may any provision contained herein
be waived, except in writing signed by Seller and Buyer, or if such
modification, amendment or waiver is for the benefit of one or more of the
parties hereto and to the detriment of the others, then the same must be in
writing signed by all parties to whose detriment the modification, amendment or
waiver inures.

26. Execution. To facilitate execution, the parties hereto agree that this
Contract may be executed and telecopied to the other party and that the executed
telecopy shall be binding and enforceable as an original. This Contract may be
executed in as many counterparts as may be required or desired by the parties.
All counterparts shall collectively constitute a single agreement.

27. Joinder of Escrow Agent. The Escrow Agent joins in the execution of this
Contract for the express purposes of (a) acknowledging receipt (subject to
collection) of the Earnest Money Deposit lodged by Buyer with Escrow Agent
hereunder; and (b) agreeing to be bound by the provisions set forth in this
Contract with respect to the disbursement of the Earnest Money Deposit. Buyer
and Seller hereby authorize the disbursement and delivery of the Earnest Money
Deposit by the Escrow Agent in accordance with the terms and provisions set
forth in this Contract. If, however, in the sole discretion of the Escrow Agent
some doubt exists as to when, whom or under what circumstances such Earnest
Money Deposit shall be disbursed hereunder, and the parties hereto are unable
after thirty (30) days’ prior written notice thereof from Escrow Agent, to agree
and direct Escrow Agent, in writing, as to when, whom or under what
circumstances Escrow Agent shall disburse the same, Escrow Agent shall be
entitled to interplead said Earnest Money Deposit into the Circuit Court of the
county in which the Property is located, without further liability or
responsibility on its part. Costs, expenses and attorneys’ fees incurred by
Escrow Agent in connection with any such interpleader may be deducted by Escrow
Agent from the amount of the Earnest Money Deposit prior to its deposit into the
registry of the Court. In any event, however, all parties agree that Escrow
Agent shall have no liability or any further responsibility to any party or
person whomsoever for any disbursement of the Earnest Money Deposit made by
Escrow Agent in good faith unless such disbursement shall constitute a willful
breach of the duties and obligations of Escrow Agent under this Contract or
gross negligence on the part of Escrow Agent. Seller and Buyer agree that the
status of Seller’s counsel as Escrow Agent under this Agreement does not
disqualify such law firm from representing the Seller in connection with this
transaction and in any disputes that may arise between Seller and Buyer
concerning this transaction, including any dispute or controversy with respect
to the Escrow Deposit. Escrow Agent shall be liable only to hold the Escrow
Deposit, to invest same as provided for herein, and to deliver same to the
parties named herein in accordance with the provisions of this Contract. Escrow
Agent, as escrow agent, is acting in the capacity of a depository only, and
shall not be liable or responsible to anyone for damages, losses or expenses
unless same shall be caused by the gross negligence or willful malfeasance of
Escrow Agent.

28. Brokerage. Seller and Buyer each represent and warrant to each other that no
broker or finder has been employed by either Seller or Buyer in connection with
the Sale and Purchase contemplated in this Contract except for Realty Capital
TCN (“Seller’s Broker”) and the Advantis Realty Company, Buyer’s Broker (the
“Brokers”). The brokerage commission of 4% of the Purchase Price due to Brokers
shall be the sole responsibility of Seller pursuant to a brokerage agreement by
and between Seller and Seller’s Broker. Seller and Buyer each warrant to the
other that no commissions are payable by Seller or Buyer to any broker or finder
in connection with this Contract or the transaction contemplated herein except
to Broker. Seller and Buyer each agrees to indemnify, defend, save and hold the
other harmless from and against the payment of any commissions or fees or claims
for commissions or fees by virtue of any acts or actions undertaken by them,
respectively it being expressly agreed that the foregoing agreement of
indemnification shall expressly survive any closing or closings under this
Contract.

29. Waiver of Jury Trial. Buyer and Seller do hereby waive any and all right to
trial by jury in any litigation or proceeding arising out of or relating to this
Contract.

30. Confidentiality. Except as may be required by law or applicable regulations,
including securities laws and regulations, the parties agree to keep and
maintain this Contract and all correspondence and discussions related thereto
strictly confidential, provided

 

11



--------------------------------------------------------------------------------

that each party may disclose such information as it deems necessary to their
respective consultants and agents provided all such consultants and agents agree
to keep and maintain all such information confidential.

31. Condition Precedent. The parties acknowledge and agree that the Property is
currently encumbered by a Mortgage in favor of JPMorgan Chase Bank, as
Administrative and Collateral Agent for the Lender and that the consummation of
this transaction is conditioned upon Seller obtaining a written and recorded
release of the said Mortgage. In the event Seller has not obtained the written
confirmation from the Lender that it will execute such release on a timely basis
on or before November 15, 2006(or such later date that Buyer may agree to),
Seller may terminate this Contract and the Deposit will be promptly returned to
Buyer and this Contract shall be null and void. Provided that if Seller timely
terminates this Contract, Seller shall reimburse Buyer for up to Twenty Five
Thousand Dollars ($25,000.00) of ‘out of pocket expenses’ related to due
diligence or design of Buyer’s proposed use of the Property; and Buyer submits
reasonable support for such expenses and provides Seller a copy of the reports
or materials for which the Buyer seeks reimbursement.

IN WITNESS WHEREOF, the parties have caused these presents to be executed on the
day and year first above written.

 

    SELLER        UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD., a Florida limited
partnership

Witness

           By:  

UNIVERSAL CITY FLORIDA HOLDING CO. II, a Florida general partnership, as its
sole general partner

Witness

            By:   UNIVERSAL CITY PROPERTY MANAGEMENT COMPANY II, a Delaware
Corporation, as partner      

By:

  /s/ Peter C. Giacalone      

Name:

  Peter C. Giacalone      

Title:

  Authorized Agent      

Executed on:10/30/06__________________________________________________

      BUYER       DANIEL CORPORATION      

By:

  /s/ Laila Witwicky      

Name:

  Laila Witwicky             Title:   President

Witness

              

Executed on:_10/30/06_________________________________________________

Witness

       

 

12



--------------------------------------------------------------------------------

      ESCROW AGENT      

PETER G. LATHAM, ESQ.

GRONEK & LATHAM, LLP

      

By:

    

Witness

         

Executed on: ________________________________________

        

Witness

     

 

13



--------------------------------------------------------------------------------

Exhibit “A”

to the Contract for Sale and Purchase

Legal Description

Lot 7 OF THE REPLAT OF UNIVERSAL CITY/FLORIDA PLAT 1, according to the Plat
thereof, as recorded in Plat Book 22, Pages 1 and 2, Public Records of Orange
County, Florida.

 

1



--------------------------------------------------------------------------------

Exhibit “B”

to the Contract for Sale and Purchase

Promissory Note

 

$4,890,000.00    December     , 2006

DANIEL CORPORATION

623 Maitland Avenue

Altamonte Springs, Florida 32701

Attention: Laila Witwicky

(Hereinafter referred to as “Borrower”)

UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD.

1000 Universal Studios Plaza

Orlando, Florida 32819

Attention: Vice President of Finance

(Hereinafter referred to as “UCDP”)

Borrower promises to pay to the order of UCDP, in lawful money of the United
States of America, at its office indicated above or wherever else UCDP may
specify, the sum of Four Million Eight Hundred Ninety Thousand and No/100
Dollars ($4,890,000.00) and such other sum as may be required pursuant to the
terms provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this “Note”).

1. PURCHASE MONEY NOTE AND SECURITY. Borrower is executing and delivering this
Note as a part of the purchase price for a certain parcel of land in Orlando,
Florida, and is a purchase money note. Borrower has granted UCDP a security
interest in certain collateral including, but not limited to, real and personal
property collateral described in that certain Mortgage and Security Agreement of
even date herewith (the “Security Instrument”). Capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Security Agreement.

2. INTEREST RATE.

(a) Unless Borrower shall Default, no Interest shall accrue on the principal
balance of this Note.

3. DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, between Borrower and UCDP or its affiliates, shall bear
interest at the interest rate of fifteen percent (15%) (“Default Rate”). The
Default Rate shall also apply from acceleration until the Obligations or any
judgment thereon is paid in full.

4. REPAYMENT TERMS. Unless accelerated by a Default, the entire principal amount
outstanding under this Note, shall be paid by Borrower on or before the earlier
of (a) the date Borrower receives a building permit for any building upon the
Property (as defined in the Security Agreement or (b) December 15, 2007.

5. APPLICATION OF PAYMENTS.

(a) Monies received by UCDP from any source for application toward payment of
the Obligations shall be applied to principal. If a Default occurs, monies may
be applied to the Obligations in any manner or order deemed appropriate by UCDP.

 

1



--------------------------------------------------------------------------------

(b) If any payment received by UCDP under this Note or Security Agreement is
rescinded, avoided or for any reason returned by UCDP because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or Security Agreement as though
such payment had not been made.

6. DEFINITIONS.

(a) The term “Security Agreement” shall also include any security agreements,
security instruments, financing statements, mortgage instruments, any renewals
or modifications, whenever any of the foregoing are executed.

(b) Obligations. The term “Obligations”, as used in this Note refers to any and
all indebtedness and other obligations under this Note, all other obligations
under any other Loan Document(s), between Borrower and UCDP, or its affiliates,
whenever executed.

(c) Certain Other Terms. All terms that are used but not otherwise defined
herein or the Security Agreement shall have the definitions provided in the
Uniform Commercial Code.

7. LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
UCDP a late charge equal to 5% of each payment past due for 10 or more days.
This late charge shall not apply to payments due at maturity or by acceleration
hereof, unless such late payment is in an amount not greater than the highest
periodic payment due hereunder.

8. ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of UCDP’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or Bankruptcy proceeding.

9. USURY. If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
UCDP in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

10. CURE PERIOD. Except as provided below, any Default, other than non-payment,
may be cured within 30 days after written notice thereof is mailed to Borrower
by UCDP. Borrower’s right to cure shall be applicable only to curable defaults
and shall not apply, without limitation, to Defaults based upon False Warranty
or Cessation; Bankruptcy. No default notice or Cure Period is required with
regard to any payment matter.

11. DEFAULT. If any of the following occurs and is not cured within the
applicable Cure Period, a default (“Default”) under this Note shall exist:

(a) Nonpayment; Nonperformance. The failure of timely payment or performance of
the Obligations or Default under this Note or any other Loan Documents.

(b) False Warranty. A warranty or representation expressly set forth in the
Security Agreement or furnished UCDP in connection with the loan evidenced by
this Note proves materially and adversely false, or if of a continuing nature,
becomes materially and adversely false.

(c) Cessation; Bankruptcy. The death of, appointment of a guardian for,
dissolution of, termination of existence of, loss of good standing status by,
appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any Bankruptcy or insolvency proceeding by or against Borrower,
Guarantor, any entity or individual having in excess of a twenty percent
(20%) ownership interest in Borrower or any Guarantor, or any general partner of
Borrower or Guarantor, or any party to the Loan Documents.

 

2



--------------------------------------------------------------------------------

(d) Material Capital Structure or Business Alteration. Without prior written
consent of UCDP, (i) a material alteration in the kind or type of Borrower’s
business or that of Borrower, Guarantor, any entity or individual having in
excess of a twenty percent (20%) ownership interest in Borrower or any
Guarantor, or any general partner of Borrower or Guarantor; (ii) the sale of
substantially all of the business or assets of Borrower, Guarantor, any entity
or individual having in excess of a twenty percent (20%) ownership interest in
Borrower or any Guarantor, or any general partner of Borrower or Guarantor, or a
material portion (10% or more) of such business or assets if such a sale is
outside the ordinary course of business of such entity, or more than 50% of the
outstanding stock or voting power of or in any such entity in a single
transaction or a series of transactions; (iii) the acquisition by Borrower of
substantially all of the business or assets or more than 50% of the outstanding
stock or voting power of any other entity; or (iv) should Borrower, Guarantor,
any entity or individual having in excess of a twenty percent (20%) ownership
interest in Borrower or any Guarantor, or any general partner of Borrower or
Guarantor enter into any merger or consolidation.

12. REMEDIES UPON DEFAULT. If a Default occurs under this Note or the Security
Agreement, UCDP may at any time thereafter, take the following actions:

(a) UCDP Lien. Foreclose its security interest or lien against Borrower’s
accounts upon providing five (5) days written notice.

(b) Acceleration Upon Default. Accelerate the maturity of this Note and, at
UCDP’s option, any or all other Obligations, between Borrower and UCDP, or its
affiliates, which shall be due in accordance with and governed by the provisions
of said swap agreements; whereupon this Note and the accelerated Obligations
shall be immediately due and payable; provided, however, if the Default is based
upon a Bankruptcy or insolvency proceeding commenced by or against Borrower or
any guarantor or endorser of this Note, all Obligations (other than Obligations
under any swap agreement as referenced above) shall automatically and
immediately be due and payable.

(c) Cumulative. Exercise any rights and remedies as provided under the Note and
Security Agreement, or as provided by law or equity.

13. FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to UCDP such
information as UCDP may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower’s
financial condition. Such information shall be true, complete, and accurate and
certified by an officer of Borrower.

14. WAIVERS AND AMENDMENTS.

(a) No waivers, amendments or modifications of this Note and the Security
Agreement shall be valid unless in writing and signed by an officer of UCDP. No
waiver by UCDP of any Default shall operate as a waiver of any other Default or
the same Default on a future occasion. Neither the failure nor any delay on the
part of UCDP in exercising any right, power, or remedy under this Note and other
Loan Documents shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.

(b) Except to the extent otherwise provided by the Security Agreement or
prohibited by law, each Borrower and each other person liable under this Note
waives presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind. Further, each agrees that UCDP may
(i) extend, modify or renew this Note or make a novation of the loan evidenced
by this Note, and/or (ii) grant releases, compromises or indulgences with
respect to any collateral securing this Note, or with respect to any Borrower or
other person liable under this Note or Security Agreement, all without notice to
or consent of each Borrower and other such person, and without affecting the
liability of each Borrower and other such person; provided, UCDP may not extend,
modify or renew this Note or make a novation of the loan

 

3



--------------------------------------------------------------------------------

evidenced by this Note without the consent of the Borrower, or if there is more
than one Borrower, without the consent of at least one Borrower; and further
provided, if there is more than one Borrower, UCDP may not enter into a
modification of this Note which increases the burdens of a Borrower without the
consent of that Borrower.

15. MISCELLANEOUS PROVISIONS.

(a) Assignment. This Note and the Security Agreement shall inure to the benefit
of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. UCDP’s interests in and rights under
this Note and the Security Agreement are freely assignable, in whole or in part,
by UCDP. In addition, nothing in this Note or any of the Security Agreement
shall prohibit UCDP from pledging or assigning this Note or Security Agreement
or any interest therein to any Federal Reserve UCDP. Borrower shall not assign
its rights and interest hereunder without the prior written consent of UCDP, and
any attempt by Borrower to assign without UCDP’s prior written consent is null
and void. Any assignment shall not release Borrower from the Obligations.

(b) Applicable Law; Conflict Between Documents. This Note and, unless otherwise
provided in Security Agreement, the Security Agreement shall be governed by and
construed under the laws of the state named in UCDP’s address on the first page
hereof without regard to that state’s conflict of laws principles. If the terms
of this Note should conflict with the terms of the Security Agreement, the terms
of this Note shall control.

(c) Jurisdiction. Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state named in UCDP’s address on the first page hereof.

(d) Severability. If any provision of this Note or the Security Agreement shall
be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document.

(e) Notices. Any notices to Borrower shall be sufficiently given, if in writing
and mailed or delivered to the Borrower’s address shown above or such other
address as provided hereunder, and to UCDP, if in writing and mailed or
delivered to Universal City Development Partners, Ltd., 1000 Universal Studios
Plaza, Orlando, Florida 32819, attention: Peter C. Giacalone or such other
address as UCDP may specify in writing from time to time. Notices to UCDP must
include the mail code. In the event that Borrower changes Borrower’s address at
any time prior to the date the Obligations are paid in full, Borrower agrees to
promptly give written notice of said change of address by registered or
certified mail, return receipt requested, all charges prepaid.

(f) Plural; Captions. All references in the Security Agreement to Borrower,
guarantor, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual, person or entity. The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents.

(g) Advances. UCDP may, in its sole discretion, upon a default by Borrower, make
other advances which shall be deemed to be advances under this Note, even though
the stated principal amount of this Note may be exceeded as a result thereof.

(h) Joint and Several Obligations. If there is more than one Borrower, each is
jointly and severally obligated.

(i) Fees and Taxes. Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this Note and the Mortgage whether assessed
at closing or arising from time to time.

 

4



--------------------------------------------------------------------------------

(j) LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING UCDP BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
SECURITY AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR
THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY
HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.

(k) FINAL AGREEMENT. This Note and the Security Agreement represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

16. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND UCDP BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO UCDP TO ACCEPT THIS NOTE.
EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN THE SECURITY AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED
IN CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

[The remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

 

DANIEL CORPORATION   By:       

(SEAL)

  Laila Witwicky  

Its:

      

 

6



--------------------------------------------------------------------------------

Exhibit “C”

to the Contract for Sale and Purchase

Mortgage and Security Agreement

RETURN TO: Peter G. Latham

Peter G. Latham

Gronek & Latham, LLP

390 North Orange Avenue

Suite 600

Orlando, Florida 32801

MORTGAGE AND SECURITY AGREEMENT

This MORTGAGE AND SECURITY AGREEMENT (hereafter referred to as “Mortgage”) made
December ___, 2006, by and between, DANIEL CORPORATION, a Florida corporation,
whose address is 623 Maitland Avenue, Altamonte Springs, Florida 32701,
Attention: Laila Witwicky, (“Mortgagor”), and UNIVERSAL CITY DEVELOPMENT
PARTNERS, LTD., a Florida limited partnership, whose address is 1000 Universal
Studios Plaza, Orlando, Florida 32819, (“Mortgagee”).

WITNESSETH:

To secure payment and performance of obligations under a Promissory Note (the
“Note”) dated of even date herewith, in the amount of $4,890,000.00, made by
Mortgagor payable to Mortgagee, this Mortgage, between Mortgagee or any of its
affiliates and Mortgagor, and all other indebtedness of Mortgagor to Mortgagee
whenever borrowed or incurred, whether or not reasonably contemplated by the
parties hereto as of the date hereof, and any renewals, extensions, novations,
or modifications of the foregoing (collectively the “Obligations”), and in
consideration of these premises and for other consideration, Mortgagor does
mortgage, grant and convey unto Mortgagee (for itself and its affiliates), its
successors and assigns, all of Mortgagor’s right, title and interest now owned
or hereafter acquired in and to each of the following (collectively, the
“Property”):

(i) all those certain tracts of land in Orlando, County of Orange, State of
Florida described in EXHIBIT A attached hereto and made part hereof (the
“Land”);

(ii) all buildings and improvements now or hereafter erected on the Land;

(iii) all fixtures, machinery, equipment and other articles of real, personal or
mixed property attached to, situated or installed in or upon, or used in the
operation or maintenance of, the Land or any buildings or improvements situated
thereon, whether or not such real, personal or mixed property is or shall be
affixed to the Land;

(iv) all building materials, building machinery and building equipment delivered
on site to the Land during the course of, or in connection with, any
construction, repair or renovation of the buildings and improvements situated or
to be situated thereon;

(v) all leases, licenses or occupancy agreements of all or any part of the Land
and all extensions, renewals, and modifications thereof, and any options, rights
of first refusal or guarantees relating thereto; all rents, income, revenues,
security deposits, issues, profits, awards and payments of any kind payable
under the leases or otherwise arising from the Land;



--------------------------------------------------------------------------------

(vi) all contract rights, accounts receivable and general intangibles relating
to the Land or the use, occupancy, maintenance, construction, repair or
operation thereof; all management agreements, franchise agreements, utility
agreements and deposits; all maps, plans, surveys and specifications; all
warranties and guaranties; all permits, licenses and approvals; and all
insurance policies;

(vii) all estates, rights, tenements, hereditaments, privileges, easements,
development rights or entitlements and appurtenances of any kind benefiting the
Land; all means of access to and from the Land, whether public or private; and
all water and mineral rights; and

(viii) all “Proceeds” of any of the above-described property, which term shall
have the meaning given to it in the Uniform Commercial Code of the jurisdiction
where this Mortgage is recorded (the “UCC”), whether cash or non-cash, and
including insurance proceeds and condemnation awards; and all replacements,
substitutions and accessions thereof.

TO HAVE AND TO HOLD the Property and all the estate, right, title and interest,
in law and in equity, of Mortgagor’s in and to the Property unto Mortgagee, its
successors and assigns, forever.

Mortgagor WARRANTS AND REPRESENTS that Mortgagor is lawfully seized of the
Property, in fee simple, absolute, that Mortgagor has the legal right to convey
and encumber the same, and that the Property is free and clear of all liens and
encumbrances. Mortgagor further warrants and will forever defend all and
singular the Property and title thereto to Mortgagee and Mortgagee’s successors
and assigns, against the lawful claims of all persons whomsoever.

PROVIDED ALWAYS that if (i) all the Obligations are paid in full, and (ii) each
and every representation, warranty, agreement, covenant and condition of this
Mortgage, and the Note, then this Mortgage and the estate hereby created shall
cease and be null, void, and canceled of record.

To protect the security of this Mortgage, Mortgagor further represents and
agrees with Mortgagee as follows:

1. Payment of Obligations. That the Obligations shall be timely paid and
performed.

2. Future Advances. This Mortgage is given to secure not only existing
Obligations, but also interest, costs, reimbursements, fees and expenses due
under this Mortgage in the event of a default by Mortgagor.

3. Grant of Security Interest in Personal Property. This Mortgage constitutes a
security agreement under the UCC and shall be deemed to constitute a fixture
financing statement. Mortgagor hereby grants a security interest in any personal
property included in the Property. On request of Mortgagee, Mortgagor will
execute one or more Financing Statements in form satisfactory to Mortgagee and
will pay all costs and expenses of filing the same in all public filing offices,
where filing is deemed desirable by Mortgagee. Mortgagee is authorized to file
Financing Statements relating to the Property without Mortgagor’s signature
where permitted by law. Mortgagor appoints Mortgagee as its attorney-in-fact to
execute such documents necessary to perfect Mortgagee’s security interest on
Mortgagor’s behalf. The appointment is coupled with an interest and shall be
irrevocable as long as any Obligations remain outstanding.

Nothing herein obligates Mortgagee to provide credit in excess of the
Obligations.

4. Leases, Subleases and Easements. Mortgagor shall maintain, enforce and cause
to be performed all of the terms and conditions under any lease, sublease or
easement which may constitute a portion of the Property. Mortgagor will not
enter into, amend or renew any leases or other occupancy agreements affecting
the Property except leases which are on terms and subject to such conditions as
are in the ordinary course of business of a self-storage facility of similar
quality and location.



--------------------------------------------------------------------------------

5. Required Insurance.

(a) Mortgagor shall maintain with respect to the Property, liability insurance
providing coverage in such amount as Mortgagee may require but in no event less
than $1,000,000.00 combined single limit, naming Mortgagee as an additional
insured; and

(b) All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts satisfactory to Mortgagee. At least 30 days prior to
the expiration of each such policy, Mortgagor shall furnish Mortgagee with
evidence satisfactory to Mortgagee that such policy has been renewed or replaced
or is no longer required hereunder. All such policies shall provide that the
policy will not be canceled or materially amended without at least 30 days prior
written notice to Mortgagee. In the event Mortgagor fails to provide, maintain,
keep in force, and furnish to Mortgagee the policies of insurance required by
this paragraph, Mortgagee may procure such insurance or single-interest
insurance in such amounts, at such premium, for such risks and by such means as
Mortgagee chooses, at Mortgagor’s expense; provided however, Mortgagee shall
have no responsibility to obtain any insurance, but if Mortgagee does obtain
insurance, Mortgagee shall have no responsibility to assure that the insurance
obtained shall be adequate or provide any protection to Mortgagor.

6. Insurance Proceeds.

(a) After occurrence of any loss to any of the Property, Mortgagor shall give
prompt written notice thereof to Mortgagee.

(b) In the event of such loss all insurance proceeds, including unearned
premiums, shall be payable to Mortgagee, and Mortgagor hereby authorizes and
directs any affected insurance company to make payment of such proceeds directly
to Mortgagee and not to Mortgagee and Mortgagor jointly. Mortgagee is hereby
authorized by Mortgagor to make proof of loss if not promptly made by Mortgagor,
settle, adjust or compromise any claims for loss or damage under any policy or
policies of insurance and Mortgagor appoints Mortgagee as its attorney-in-fact
to receive and endorse any insurance proceeds to Mortgagee, which appointment is
coupled with an interest and shall be irrevocable as long as any Obligations
remain unsatisfied. Mortgagor shall pay the costs of collection, including
attorneys’ fees, of insurance proceeds payable on account of such damage or
destruction. Mortgagor shall have no claim against the insurance proceeds, or be
entitled to any portion thereof, and all rights to the insurance proceeds are
hereby assigned to Mortgagee as security for payment of the Obligations.

(c) In the event of any damage to or destruction of the Property, Mortgagee
shall have the option of applying or paying all or part of the insurance
proceeds to

(i) the Obligations in such order as Mortgagee may determine,

(ii) restoration, replacement or repair of the Property in accordance with
Mortgagee’s standard construction loan disbursement conditions and requirements,
or

(iii) the Mortgagor; provided, however, that nothing herein shall be deemed to
excuse Mortgagor from restoring, repairing and maintaining the Property as
required herein.

7. Minimum Standards. In addition to the requirements set forth herein, all
surveys, insurance, title policies, construction documents, environmental
reports, payment and performance bonds, and any other due diligence or
additional documents required in connection with this Loan, shall comply with
Mortgagee’s minimum standards in place from time to time for such documents,
which shall be provided in writing by Mortgagee to Mortgagor upon request.

8. Impositions. Mortgagor will pay all taxes, levies, assessments and other fees
and charges imposed upon or which may become a lien upon the Property under any
law or ordinance (all of the foregoing collectively “Impositions”) before they
become delinquent and in any event in the same calendar year in which they first
become due. Notwithstanding the foregoing, Mortgagor may delay paying any
imposition if the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings, so long as levy and execution thereon have
been stayed and continue to be stayed and so long as the priority of this
Mortgage shall not be adversely affected.



--------------------------------------------------------------------------------

9. Use of Property. Mortgagor shall use and operate, and require certain
restrictive covenants dated of even date herewith and operate, the Property in
compliance with all applicable laws (including, for example, the Americans with
Disabilities Act and the Fair Housing Act) and ordinances, covenants, and
restrictions, and with all applicable requirements now or hereafter affecting
the Property. Mortgagor shall not permit any unlawful use of the Property or any
use that may give rise to a claim of forfeiture of any of the Property.
Mortgagor shall not allow changes in the stated use of Property from that
disclosed to Mortgagee at the time of execution hereof. Mortgagor shall not
initiate or acquiesce to a zoning change of the Property without prior notice
to, and written consent of, Mortgagee.

10. Maintenance, Repairs and Alterations. Mortgagor shall keep and maintain the
Property in good condition and repair and fully protected from the elements to
the satisfaction of Mortgagee. Mortgagor will not remove, demolish or
structurally alter any of the buildings or other improvements on the Property
(except such alterations as may be required by laws, ordinances or regulations)
without the prior written consent of Mortgagee. Mortgagor shall promptly notify
Mortgagee in writing of any material loss, damage or adverse condition affecting
the Property.

11. Eminent Domain. Should the Property or any interest therein be taken or
damaged by reason of any public use or improvement or condemnation proceeding
(“Condemnation”), or should Mortgagor receive any notice or other information
regarding such Condemnation, Mortgagor shall give prompt written notice thereof
to Mortgagee. Mortgagee shall be entitled to all compensation, awards and other
payments or relief granted in connection with such Condemnation and, at its
option, may commence, appear in and prosecute in its own name any action or
proceedings relating thereto. Mortgagee shall be entitled to make any compromise
or settlement in connection with such taking or damage. All compensation,
awards, and damages awarded to Mortgagor related to any Condemnation (the
“Proceeds”) are hereby assigned to Mortgagee and Mortgagor agrees to execute
such further assignments of the Proceeds as Mortgagee may require. Mortgagee
shall have the option of applying or paying the Proceeds in the same manner as
insurance proceeds as provided herein. Mortgagor appoints Mortgagee as its
attorney-in-fact to receive and endorse the Proceeds to Mortgagee, which
appointment is coupled with an interest and shall be irrevocable as long as any
Obligations remain unsatisfied.

12. Environmental Condition of Property and Indemnity.

(a) Mortgagor shall not permit the use of any Hazardous Material on the Property
or activity on the Property that in UCDP’s judgment could cause a release of
Hazardous Substances upon, in, or underneath the Property. Further, Mortgagor
represents to Mortgagee that no portion of the Property is a protected wetland.
Mortgagor agrees to notify Mortgagee immediately upon receipt of any citations,
warnings, orders, notices, consent agreements, process or claims alleging or
relating to violations of any Environmental Laws or to the environmental
condition of the Property and shall conduct and complete all investigations and
all cleanup actions necessary to comply with the Environmental Laws and to
remove, in accordance with Environmental Laws, any Hazardous Material from the
Property.

(b) Mortgagor shall indemnify, hold harmless, and defend Mortgagee from and
against any and all damages, penalties, fines, claims, suits, liabilities,
costs, judgments and expenses, including attorneys’, consultants’ or experts’
fees of every kind and nature incurred, suffered by or asserted against
Mortgagee as a direct or indirect result of: (i) representations made by
Mortgagor in this Section being or becoming untrue in any material respect;
(ii) Mortgagor’s violation of or failure to meet the requirements of any
Environmental Laws; or (iii) Hazardous Materials which, while the Property is
subject to this Mortgage, exist on the Property in violation of Environmental
Laws. Mortgagee shall have the right to arrange for or conduct environmental
inspections of the Property from time to time (including the taking of soil,
water, air or material samples). The cost of such inspections made after Default
or which are required by laws or regulations applicable to Mortgagee shall be
borne by Mortgagor. However, Mortgagor’s indemnity shall not apply to any
negligent or intentional act of Mortgagee which takes place after foreclosure or
satisfaction of this Mortgage.



--------------------------------------------------------------------------------

These indemnification obligations are in addition to General Indemnification
provisions set forth hereafter. Mortgagor’s Obligations under this section shall
continue, survive and remain in full force and effect notwithstanding the
repayment of the Obligations, a foreclosure of or exercise of power of sale
under this instrument, a delivery of a deed in lieu of foreclosure, a
cancellation or termination of record of this instrument and the transfer of the
Property.

13. Inspections. Mortgagee, or its representatives or agents, are authorized to
enter at any reasonable time upon any part of the Property for the purpose of
inspecting the Property and for the purpose of performing any of the acts it is
authorized to perform under the terms of this Mortgage.

14. Liens and Subrogation.

(a) Mortgagor shall pay and promptly discharge all liens, claims and
encumbrances upon the Property. Mortgagor shall have the right to contest in
good faith the validity of any such lien, claim or encumbrance, provided:
(i) such contest suspends the collection thereof or there is no danger of the
Property being sold or forfeited while such contest is pending; (ii) Mortgagor
first deposits with Mortgagee a bond or other security satisfactory to Mortgagee
in such amounts as Mortgagee shall reasonably require; and (iii) Mortgagor
thereafter diligently proceeds to cause such lien, claim or encumbrance to be
removed and discharged.

(b) Mortgagee shall be subrogated to any liens, claims and encumbrances against
Mortgagor or the Property that are paid or discharged through payment by
Mortgagee or with loan proceeds, notwithstanding the record cancellation or
satisfaction thereof.

15. Waiver of Mortgagor’s Rights.

(a) To the fullest extent permitted by law, Mortgagor waives the benefit of all
laws now existing or that hereafter may be enacted providing for (i) any
appraisement before sale of any portion of the Property, (ii) in any way
extending the time for the enforcement of the collection of the Note or the debt
evidenced thereby or any of the other Obligations, and any rights to hearing
prior to the exercise by Mortgagee of any right, power, or remedy herein
provided to Mortgagee.

(b) To the full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will
not at any time insist upon, plead, claim or seek to take the benefit or
advantage of any law now or hereafter in force providing for any exemption
(including homestead exemption), appraisement, valuation, stay, extension or
redemption, and Mortgagor for themselves and their respective heirs, devisees,
representatives, successors and assigns, and for any and all persons claiming
any interest in the Property, to the extent permitted by law, hereby waive and
release all rights of valuation, appraisement, redemption, stay of execution,
the benefit of all exemption laws, notice of election to mature or declare due
the whole of the secured indebtedness and marshalling in the event of
foreclosure of the liens hereby created. Mortgagor further waives any and all
notices including, without limitation, notice of intention to accelerate and of
acceleration of the Obligations.

16. Payments by Mortgagee. In the event of default in the timely payment or
performance of any of the Obligations, Mortgagee, at its option and without any
duty on its part to determine the validity or necessity thereof, may pay the
sums for which Mortgagor is obligated. Further, Mortgagee may pay such sums as
Mortgagee deems appropriate for the protection and maintenance of the Property
including, without limitation, sums to pay Impositions and other levies,
assessments or liens, maintain insurance, make repairs, secure the Property,
maintain utility service, intervene in any condemnation, make advances under a
construction loan to enable completion of construction and pay attorneys’ fees
and other fees and costs to enforce this Mortgage or protect the lien hereof
(including foreclosure) or collect the Obligations, without limitation,
including those incurred in any proceeding including bankruptcy or arbitration.
Any amounts so paid shall bear interest at the default rate stated in the Note
and shall be secured by this Mortgage.



--------------------------------------------------------------------------------

17. Indemnification. Mortgagor shall protect, indemnify and save harmless
Mortgagee from and against all losses, liabilities, obligations, claims,
damages, penalties, fines, causes of action, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) (collectively,
“Damages”) imposed upon, incurred by or asserted or assessed against Mortgagee
on account of or in connection with (i) the Note or any failure or alleged
failure of Mortgagor to comply with any of the terms of, or the inaccuracy or
breach of any representation in, this Mortgage or the Note; (ii) the Collateral
or any claim of loss or damage to the Property or any injury or claim of injury
to, or death of, any person or property that may be occasioned by any cause
whatsoever pertaining to the Property or the use, occupancy or operation
thereof, (iii) any failure or alleged failure of Mortgagor to comply in any
material respect with any law, rule or regulation applicable to it or to the
Property or the use, occupancy or operation of the Property (including, without
limitation, the failure to pay any taxes, fees or other charges), provided that
such indemnity shall be effective only to the extent of any Damages that may be
sustained by Mortgagee in excess of any net proceeds received by it from any
insurance of Mortgagor (other than self-insurance) with respect to such Damages,
(iv) any Damages whatsoever by reason of any alleged action, obligation or
undertaking of Mortgagee relating in any way to or any matter contemplated by
the Loan Documents, (v) any claim for brokerage fees or such other commissions
relating to the Property or any other Obligations, or (vi) any and all liability
arising from any leases related to the Property. Nothing contained herein shall
require Mortgagor to indemnify Mortgagee for any Damages resulting from
Mortgagee’s gross negligence or its willful and wrongful acts. The indemnity
provided for herein shall survive payment of the Obligations and shall extend to
the officers, directors, employees and duly authorized agents of Mortgagee. In
the event the Mortgagee incurs any Damages arising out of or in any way relating
to the transaction contemplated by the Loan Documents (including any of the
matters referred to in this section), the amounts of such Damages shall be added
to the Obligations, shall bear interest, to the extent permitted by law, at the
interest rate borne by the Obligations from the date incurred until paid and
shall be payable on demand.

18. Due on Sale or Further Encumbrance or Transfer of an Interest in Mortgagor.
Without the prior written consent of Mortgagee in each instance, Mortgagor shall
not (i) sell, convey, transfer or encumber the Property, or any part thereof or
interest therein, whether legal or equitable, (ii) cause or permit any transfer
of the Property or any part thereof, whether voluntarily, involuntarily or by
operation of law, or (iii) enter into any agreement or transaction to transfer,
or accomplish in form or substance a transfer, of the Property. A “transfer” of
the Property includes: (a) the direct or indirect sale, transfer or conveyance
of the Property or any portion thereof or interest therein; (b) the execution of
an installment sale contract or similar instrument affecting all or any portion
of the Property; (c) if Mortgagor or any general partner or member of Mortgagor,
is a corporation, partnership, limited liability company, trust or other
business entity, the transfer (whether in one transaction or a series of
transactions) of any stock, partnership, limited liability company or other
ownership interests in such corporation, partnership, limited liability company
or entity including, without limitation, changes in stockholders, partners,
members, managers, trustees, beneficiaries, or their respective interests;
(d) if Mortgagor, or any general partner or member of Mortgagor, is a
corporation, the creation or issuance of new stock by which an aggregate of more
than 10% of such corporation’s stock shall be vested in a party or parties who
are not now stockholders; and (e) an agreement by Mortgagor leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of or the grant of a
security interest in and to any Leases. Nothing herein shall be deemed to
prohibit Mortgagor from leasing portions of the Property for self-storage
purposes in accordance with section 4 hereof.

19. Remedies of Mortgagee on Default.

(a) If any of the following events occur, a default (“Default”) under this
Mortgage shall exist:

(i) Failure to timely pay any monetary Obligation under this Mortgage when such
payment is due provided Mortgagee has provided five (5) days written notice of
such default (a “Payment Default”);

(ii) Failure to timely perform any of the terms, covenants or obligations under
this Mortgage (other than a Payment Default) within 10 days after written notice
thereof is mailed to Mortgagor by Mortgagee;

(iii) a Default under the Note or any other loan document;



--------------------------------------------------------------------------------

(b) Upon the occurrence of Default the following remedies are available, without
limitation, to Mortgagee: (i) Mortgagee may exercise any or all of Mortgagee’s
remedies under this Mortgage including, without limitation, acceleration of the
maturity of all payments and Obligations, with Mortgagee or any of its
affiliates, which shall be due in accordance with and governed by the provisions
of said swap agreements; (ii) Mortgagee may take immediate possession of the
Property or any part thereof (which Mortgagor agrees to surrender to Mortgagee)
and manage, control or lease the same to such persons and at such rental as it
may deem proper and collect and apply Rents to the payment of: (a) the
Obligations, together with all costs and attorneys’ fees; (b) all Impositions
and any other levies, assessments or liens which may be prior in lien or payment
to the Obligations, and premiums for insurance, with interest on all such items;
and (c) the cost of all alterations, repairs, replacements and expenses incident
to taking and retaining possession of the Property and the management and
operation thereof; all in such order or priority as Mortgagee in its sole
discretion may determine. The taking of possession shall not prevent concurrent
or later proceedings for the foreclosure sale of the Property; (iii) Mortgagee
may apply to any court of competent jurisdiction for the appointment of a
receiver for all purposes including, without limitation, to manage and operate
the Property or any part thereof, and to apply the Rents therefrom as
hereinabove provided. In the event of such application, Mortgagor consents to
the appointment of a receiver, and agrees that a receiver may be appointed
without notice to Mortgagor, without regard to whether Mortgagor has committed
waste or permitted deterioration of the Property, without regard to the adequacy
of any security for the Obligations, and without regard to the solvency of
Mortgagor or any other person, firm or corporation who or which may be liable
for the payment of the Obligations; (iv) Mortgagee may exercise all the remedies
of a mortgagee as provided by law and in equity including, without limitation,
foreclosure upon this Mortgage and sale of the Property, or any part of the
Property, at public sale conducted according to applicable law (referred to as
“Sale”) and conduct additional Sales as may be required until all of the
Property is sold or the Obligations are satisfied; (v) With respect to any
portion of the Property governed by the UCC, Mortgagee shall have all of the
rights and remedies of a secured party thereunder. Mortgagee may elect to
foreclose upon any Property that is fixtures under law applicable to foreclosure
of interests in real estate or law applicable to personal property;
(vi) Mortgagee may bid at Sale and may accept, as successful bidder, credit of
the bid amount against the Obligations as payment of any portion of the purchase
price; and (vii) Mortgagee shall apply the proceeds of Sale, first to any fees
or attorney fees permitted Mortgagee by law in connection with Sale, second to
expenses of foreclosure, publication, and sale permitted Mortgagee by law in
connection with Sale, third to the Obligations, and any remaining proceeds as
required by law.

20. Miscellaneous Provisions. Mortgagor agrees to the following: (i) All
remedies available to Mortgagee with respect to this Mortgage or available at
law or in equity shall be cumulative and may be pursued concurrently or
successively. No delay by Mortgagee in exercising any remedy shall operate as a
waiver of that remedy or of any Default. Any payment by Mortgagee or acceptance
by Mortgagee of any partial payment shall not constitute a waiver by Mortgagee
of any Default; (ii) Mortgagor represents that Mortgagor (a) is (1) an adult
individual and is sui juris, or (2) a corporation, general partnership, limited
partnership, limited liability company or other legal entity, duly organized,
validly existing and in good standing under the laws of its state of
organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
organization (b) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(c) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Mortgage and any other Loan Document to which it
is a party. (iii) The provisions hereof shall be binding upon and inure to the
benefit of Mortgagor, its heirs, personal representatives, successors and
assigns including, without limitation, subsequent owners of the Property or any
part thereof, and shall be binding upon and inure to the benefit of Mortgagee,
its successors and assigns and any future holder of the Note or other
Obligations; (iv) Any notices, demands or requests shall be sufficiently given
Mortgagor if in writing and mailed or delivered to the address of Mortgagor
shown above or to another address as provided herein and to Mortgagee if in
writing and mailed or delivered to the address of Mortgagee first shown above
and Universal City Development Partners, Ltd., 1000 Universal Studios Plaza,
Orlando, Florida 32819, attention: Peter C. Giacalone, or such other address as
Mortgagee may specify from time to time and in the event that Mortgagor changes
Mortgagor’s address at any time prior to the date the Obligations are paid in
full, that party shall promptly give



--------------------------------------------------------------------------------

written notice of such change of address by registered or certified mail, return
receipt requested, all charges prepaid. Notices to Mortgagee must include the
mail code. (v) This Mortgage may not be changed, terminated or modified orally
or in any manner other than by an instrument in writing signed by the parties
hereto; (vi) All references to “Mortgagee” shall mean to “Mortgagee (for itself
and its affiliate)”; (vii) The captions or headings at the beginning of each
paragraph hereof are for the convenience of the parties and are not a part of
this Mortgage; (viii) If the lien of this Mortgage is invalid or unenforceable
as to any part of the Obligations, the unsecured portion of the Obligations
shall be completely paid (and all payments made shall be deemed to have first
been applied to payment of the unsecured portion of the Obligations) prior to
payment of the secured portion of the Obligations and if any clause, provision
or obligation hereunder is determined invalid or unenforceable the remainder of
this Mortgage shall be construed and enforced as if such clause, provision or
obligation had not been contained herein; (ix) This Mortgage shall be governed
by and construed under the laws of the jurisdiction where this Mortgage is
recorded; (x) Mortgagor by execution and Mortgagee by acceptance of this
Mortgage agree to be bound by the terms and provisions hereof).

21. FINAL AGREEMENT. This Agreement and the Note represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

IN WITNESS WHEREOF, Mortgagor has signed and sealed this instrument as of the
day and year first above written.

 

Mortgagor  

Daniel Corporation

  By:       

(SEAL)

  Laila Witwicky  

Its:

      

 

State of

    

County of

    



--------------------------------------------------------------------------------

L. L. C. Acknowledgment

I certify that before me appeared this day Laila Witwicky, a person known to me,
who after being sworn stated he/she is                                         
                     of Daniel Corporation, a Florida corporation company and is
duly authorized to act on behalf of said Corporation, and being informed of the
contents thereof, acknowledged execution of the foregoing instrument on behalf
of said Corporation.

Witness my hand and official seal, this                      day of December,
2006.

 

         , Notary Public

Notary Seal

                  (Printed Name of Notary)      

My Commission Expires:_____________________________________



--------------------------------------------------------------------------------

EXHIBIT “A”

to the Mortgage and Security Agreement

LEGAL DESCRIPTION

Lot 7 OF THE REPLAT OF UNIVERSAL CITY/FLORIDA PLAT 1, according to the Plat
thereof, as recorded in Plat Book 22, Pages 1 and 2, Public Records of Orange
County, Florida.



--------------------------------------------------------------------------------

Exhibit “D”

to the Contract for Sale and Purchase

Permitted Exceptions

The policy or policies to be issued will contain exceptions to the following
unless the same are disposed of to the satisfaction of the Company:

 

  1. Taxes and assessments for the year 2006 and subsequent years.

 

  2. Agreement by and between City of Orlando, and Major Realty Corporation, a
Delaware corporation (the “Agreement”) dated February 12, 1968, and recorded
February 27, 1968, in Official Records Book 1709, Page 813; Partial Release from
Requirements of Developer’s Agreement recorded in Official Records Book 3133,
Page 1126; Partial Release from Requirements of Developers Agreement recorded
May 27, 1981, in Official Records Book 3196, Page 1645; Partial Release from
Requirements of Developers Agreement recorded October 14, 1981, in Official
Records Book 3230, Page 2540; Partial Release from Requirements of Developers
Agreement recorded April 24, 1985, in Official Records Book 3632, Page 2364;
Amendment to Developers Agreement recorded January 5, 1993, in Official Records
Book 4509, Page 911; Second Amendment to Developers Agreement recorded April 21,
1995, in Official Records Book 4882, Page 1175; Stipulated Settlement Agreement
recorded April 16, 1993, in Official Records Book 4550, Page 3223, all of the
Public Records of Orange County, Florida.

 

  3. Declaration of Covenants and Restrictions by Major Realty Corporation,
recorded August 24, 1978, in Official Records Book 2924, Page 1925; Partial
Release of Declaration of Covenants and Restrictions recorded January 5, 1993,
in Official Records Book 4509, Page 906; Partial Release of Declaration of
Covenants and Restrictions recorded January 27, 1995, in Official Records Book
4849, Page 1096, all of the Public Records of Orange County, Florida.

 

  4. Amended Agreement for “Sanitary Sewer Service” by and between the City of
Orlando, MCA, Inc., a Delaware corporation, and Universal City Property
Management Company, a Delaware corporation, recorded May 13, 1983, in Official
Records Book 3376, Page 2799; Assignment and Assumption of Amended Agreement for
Sanitary Sewer Service from Universal City Property Management Company, a
Delaware corporation, Assignor, and Universal City Development Partners, a
Florida general partnership, and Universal City Florida Partners, a Florida
general partnership, Assignee, recorded April 2, 1996, in Official Records Book
5035, Page 1269; First Amendment to Amended Agreement for “Sanitary Sewer
Service”, recorded April 16, 1996, in Official Records Book 5042, Page 2364, all
of the Public Records of Orange County, Florida.

 

  5. Unrecorded Transportation Impact Agreement dated November 25, 1987, by and
between the City of Orlando, and Universal City Florida Partners, a Florida
general partnership; First Amendment to Universal Studios/Florida Transportation
Impact Agreement recorded June 8, 1988, in Official Records Book 3987, Page
3523; Second Amendment to Universal Studios/Florida Transportation Impact
Agreement recorded October 12, 1988, in Official Records Book 4022, Page 855,
all of the Public Records of Orange County, Florida.

 

  6. Turkey Lake Road and Public Services Agreement by and between the City of
Orlando, Florida and the Major-Pru Development Joint Venture, a Florida general
partnership, recorded January 18, 1989, in Official Records Book 4048, Page
4304; Amendment and Modification of Turkey Lake Road and Public Service
Agreement recorded January 6, 1993, in Official Records Book 4509, Page 4858,
Public Records of Orange County, Florida.

 

  7. The provisions of that certain Right of Way Encroachment and Removal
Agreement by and between Universal City Florida Partners, a Florida general
partnership, and the City of Orlando, recorded August 23, 1989, in Official
Records Book 4108, Page 4502, Public Records of Orange County, Florida.



--------------------------------------------------------------------------------

  8. Universal Studios Vested Rights Settlement Agreement by and between
Universal City Florida Partners, a Florida general partnership, and Universal
City Development Partners, a Florida general partnership, and the City of
Orlando, recorded April 7, 1994, recorded in Official Records Book 4723, Page
999, as amended by Amendment of Universal Studio’s Vested Rights Settlement
Agreement recorded in Official Records Book 7218, Page 1410, Public Records of
Orange County, Florida.

 

  9. Interstate 4/Republic Drive Community Redevelopment Area “Tri-Party
Development Agreement” by and between the Community Redevelopment Agency of the
City of Orlando, Florida, the City of Orlando and Universal City Development
Partners, a Florida general partnership, recorded April 19, 1996, in Official
Records Book 5044, Page 3973, Public Records of Orange County, Florida.

 

  10. Grant of Drainage Easement (Beneficial Easement) by and between Belz
Investment company, Inc., Grantor, and MCA, Inc., Grantee, recorded May 29,
1981, in Official Records Book 3197, Page 499; Assignment of Drainage Easement
Rights by and between MCA, Inc., Grantor, and Universal City Property Management
Company, Grantee, recorded July 10, 1981, in Official Records Book 3207, Page
390; Assignment of Easement Rights by and between MCA, Inc., Assignor, and
Universal City Florida Partners, a Florida general partnership, Assignee,
recorded December 22, 1987, in Official Records Book 3945, Page 715; unrecorded
Partial Assignment of Drainage Easement Rights from Universal City Property
Management Company to Major Realty Corporation, as referred to in the Assignment
recorded January 5, 1993, in Official Records Book 4509, Page 920; Assignment of
Easement Rights by and between Major Center, a Florida general partnership,
formerly known as The Major-Pru Development Joint Venture, a Florida general
partnership and Major Realty Corporation, a Delaware corporation, Assignor, and
Universal City Development Partners, a Florida general partnership; Assignee,
recorded January 5, 1993, in Official Records Book 4509, Page 920, all of the
Public Records of Orange County, Florida.

 

  11. Grant of Drainage Easement (Beneficial Easement) by and between Martin S.
Belz, Grantor, and MCA, Inc., Grantee, recorded June 19, 1981, in Official
Records Book 3202, Page 1384; Assignment of Drainage Easement Rights by and
between MCA, Inc., Grantor, and Universal City Property Management company,
Grantee, recorded July 10, 1981, in Official Records Book 3207, Page 390;
Assignment of Easement Rights by and between MCA, Inc., Assignor, and Universal
City Florida Partners, a Florida general partnership Assignee, recorded
December 22, 1987, in Official Records Book 3945, Page 715; unrecorded Partial
Assignment of Drainage Easement Rights from Universal City Property Management
Company to Major Realty Corporation, as referred to in the Assignment recorded
January 5, 1993, in Official Records Book 4509, Page 920; Assignment of Easement
Rights by and between Major Center, a Florida general partnership, formerly
known as The Major-Pru Development Joint Venture, a Florida general partnership
and Major Realty Corporation, a Delaware corporation, Assignor, and Universal
City Development Partners, a Florida general partnership, Assignee, recorded
January 5, 1993, in Official Records Book 4509, Page 920, all of the Public
Records of Orange County, Florida.

 

  12. Access and Maintenance Rights in and to that certain Deed of Easement from
Universal City Florida Partners, a Florida general partnership, Grantor and
Southern Bell Telephone and Telegraph Company, Grantee, recorded February 25,
1988, in Official Records Book 3960, Page 1544, Public Records of Orange County,
Florida.

 

  13. Water Easement by and between Universal City Florida Partners, a Florida
general partnership, Grantor, and The City of Orlando and the Orlando Utilities
Commission, Grantee, recorded January 6, 1989, in Official Records Book 4046,
Page 567, Public Records of Orange County, Florida.

 

  14. Easement Reservation Agreement by and between Universal City Development
Partners, a Florida general partnership and Universal City Florida Partners, a
Florida general partnership, and the City of Orlando, recorded December 21,
1995, in Official Records Book 4991, Page 415, Public Records of Orange County,
Florida.

 

  15. Drainage Agreement by and between the City of Orlando, and Universal City
Development Partners, a Florida general partnership, and Universal City Florida
Partners, a Florida general partnership, recorded December 21, 1995, in Official
Records Book 4991, Page 446, Public Records of Orange County, Florida.



--------------------------------------------------------------------------------

  16. Underground Easement (Water) by and between Universal City Development
Partners, a Florida general partnership, and Universal City Florida Partners, a
Florida general partnership, Grantor, and the City of Orlando, and the Orlando
Utilities Commission, Grantee, recorded December 21, 1995, in Official Records
Book 4991, Page 470, Public Records of Orange County, Florida.

 

  17. Underground Easement (Electric) by and between Universal City Development
Partners, a Florida general partnership, and Universal City Florida Partners, a
Florida general partnership, Grantor, and the City of Orlando, and the Orlando
Utilities Commission, Grantee, recorded December 21, 1995, in Official Records
Book 4991, Page 487, Public Records of Orange County, Florida.

 

  18. Eight foot (8’) sidewalk landscaping and traffic control signalization
easement as set forth on the Plat of Replat of Universal City/Florida Plat 1,
according to the Plat thereof, as recorded in Plat Book 22, Pages 1 and 2, and
as depicted on the Plat of Universal City Florida, according to the Plat
thereof, as recorded in Plat Book 35, Pages 84 through 87, all of the Public
Records of Orange County, Florida.

 

  19. Easement and Use Restriction Agreement by UNIVERSAL/CINEPLEX ODEON JOINT
VENTURE, a Florida general partnership and UNIVERSAL CITY FLORIDA PARTNERS,
dated June 11, 1998, recorded June 16, 1998, in Official Records Book 5505, Page
2683, Public Records of Orange County, Florida.

 

  20. Memorandum of Ground Lease between UNIVERSAL CITY DEVELOPMENT PARTNERS, a
general partnership (Landlord), UCF HOTEL VENTURE, a general partnership
(Tenant) dated June 12, 1998, recorded June 26, 1998, in Official Records Book
5512, Page 3855, Public Records of Orange County, Florida.

 

  21. Resort Covenants and Reciprocal Easement Agreement by and among UNIVERSAL
CITY FLORIDA PARTNERS, UNIVERSAL CITY DEVELOPMENT PARTNERS, and UCF HOTEL
VENTURE, dated June 12, 1998, recorded June 26, 1998, in Official Records Book
5512, Page 3886, as amended by Second Amendment to Ground Lease recorded in
Official Records Book 6198, Page 4666, as amended by Third Amendment to Ground
Lease recorded in Official Records Book 7998, Page 1897, Public Records of
Orange County, Florida.



--------------------------------------------------------------------------------

Exhibit “E”

to the Contract for Sale and Purchase

Restrictive Covenants

THIS INSTRUMENT PREPARED BY

AND SHOULD BE RETURNED TO:

Peter G. Latham, Esq.

GRONEK & LATHAM, LLP

390 North Orange Avenue, Suite 600

Orlando, Florida 32801

(407) 481-5800

For Recording Purposes Only

DECLARATION OF RESTRICTIVE COVENANTS

THIS DECLARATION OF RESTRICTIVE COVENANTS (this “Declaration”) is made and
entered into this _______ day of December, 2006, by and between UNIVERSAL CITY
DEVELOPMENT PARTNERS, LTD, a Florida limited partnership (“UCDP”) and DANIEL
CORPORATION, a Florida corporation, (the “Buyer”).

WITNESSETH

WHEREAS, Buyer has of even date herewith purchased from UCDP certain real
property located in Orange County, Florida which is more particularly described
on Exhibit “A” attached hereto and incorporated herein by this reference (the
“Buyer’s Property”); and

WHEREAS, UCDP continues to own certain property more particularly described on
Exhibit “B” attached hereto and incorporated herein by this reference (the “UCDP
Property”); and

WHEREAS, UCDP desires to protect rights, benefits, uses, and enjoyment of the
UCDP Property, and as a result, have agreed to impose certain restrictions and
limitations upon the Buyer’s Property.

NOW, THEREFORE, in consideration of the mutual premises, covenants, and
agreement herein made and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by this reference.

2. Specific Prohibitions, Restriction or Limitation on Use of Buyer’s Property.
Buyer does hereby declare that the Buyer’s Property shall be used, occupied, and
enjoyed subject to the following restrictions and limitations:

a. Tourist Attraction Prohibition. The development or utilization of the Buyer
Property as a Tourist Attraction (as hereinafter defined) shall be prohibited.
For the purposes of this Declaration, the term “Tourist Attraction” shall mean a
theme park, amusement park, water park (all being either permanent or temporary
in nature), entertainment/retail facility, themed entertainment facility, themed
dining facility, motion picture cinema, filmed production facilities, or similar
tourist or visitor park, center, site, show or attraction (whether or not an
admission is charged).

 

1



--------------------------------------------------------------------------------

b. Acknowledgment and Waiver of Tourist Attraction on UCDP Property. Buyer
expressly acknowledges and understands that the UCDP Property is developed and
utilized as a Tourist Attraction with hotel, entertainment and dining venues and
other ancillary uses. Buyer consents to, and expressly waives the right to
object to, or otherwise support, directly or indirectly, the objection by others
to the emission of pyrotechnics, noises, light, smells, odors and/or vibrations
(collectively, “Emissions”) which are permitted, or otherwise authorized, by any
governmental authority having auspices there over and Buyer agrees that any such
Emission does not, and shall not, constitute a nuisance to Buyer or Buyer’s
Property. Buyer further expressly acknowledges and understands that any
undeveloped portion of the UCDP Property may be developed or utilized for
Tourist Attraction, hotel or other uses ancillary thereto and expressly waives
the right to object or otherwise support directly or indirectly, the objection
by others to such development or utilization and any Emissions emanating
therefrom.

c. Office and Limited Commercial Uses. The Buyer’s Property shall be used only
for professional office uses and the first floor of any buildings upon the
Buyer’s Property (of up to 40,000 square feet) may be used for Neighborhood
Commercial with the consent of UCDP, which will not be unreasonably withheld or
delayed except that the following uses shall not be permitted: (i) any uses
prohibited in other provisions of this Declaration (ii) the sale of adult
entertainment, books, videos, CD’s or other similar materials (iii) amusement or
arcade uses (iv) hotels, motels or timeshare uses. The building or building on
the Buyer’s Property will not exceed an aggregate of 120,000 square feet in
gross space as measured by the City of Orlando for building permit purposes. The
Buyer’s Property and any building or improvement to be erected thereon shall be
used sole in accordance with the forgoing limitations, notwithstanding that
other uses may be permitted by the applicable zoning or other ordinances now or
in the future affecting the Buyer’s Property. Further, notwithstanding any of
the foregoing and even though such use may constitute a permitted use under this
Declaration, in no event shall the Buyer’s Property be used for any residential
purposes, child care center, playgrounds, parks or other outdoor recreational
activities, school, elder care facility, nursing home or hospital.

d. Restriction on the Alcohol Sales or Service; Live Entertainment. Except as
specifically provided in this subsection 2.d., no alcoholic beverages shall be
sold or served (regardless of consideration being paid or not) upon the Buyer’s
Property. No public display of live entertainment shall occur on Buyer’s
Property. The Buyer’s Property may contain up to 6,500 square feet of gross
space within a building of which (i) 70% of such space may be occupied by a
restaurant that serves beer, wine or other alcoholic beverages in a restaurant
under a restaurant liquor license provided the aggregate sales of beer, wine and
alcoholic beverages do not exceed twenty percent (20%) of the gross sales for
such restaurant and (ii) of which the remaining 30% may have an establishment
that may sell beer and wine only but will not be required to sell food. Out door
seating, sidewalk usage or similar areas will be considered part of the square
footage for determining compliance with the forgoing. Any restaurant occupying
space under item (i) shall not be run in conjunction with or affiliation with
the establishment under section (ii). All beer, wine and other alcoholic
beverages permitted by this subsection 2.d. shall only be sold or served only
between the hours of 11:30 am and 10:00 pm eastern time.

e. Architectural, Building, Landscaping, Signage and Site Plan Approval. No
building structure, signage, landscaping infrastructure or other improvements
shall be permitted upon the Buyer’s Property unless and until the Seller has
approved the same, which approval shall not be reasonably withheld. In addition,
any owner or occupant of Buyer’s Property shall adhere to the following
restrictions:

i. Buyer shall not seek any direct access to Turkey Lake Road except only a
dedicated “right-in-only” entrance designed in a location and manner approved by
Seller.

 

2



--------------------------------------------------------------------------------

ii. No sign shall be constructed or erected upon the roof of any structure
within the Property, unless prior written approval is obtained from UCDP, which
approval may be granted or withheld at UCDP’s sole and absolute discretion. For
purposes hereof, signs shall mean and include any structure, landscaping,
banner, flags, fabric, device or display which bears lettered, pictorial or
sculptured material, including forms shaped to resemble any human, animal or
product, designed to convey information or images and which is exposed to public
view. In cases where matter is displayed in a random or unconnected manner
without organized relationships of the components, each of the components shall
be considered to be a single sign.

iii. No trailer signs or other portable signs shall be allowed on any part of
the Property at any time unless written approval is first obtained from UCDP,
which approval may be granted or withheld at UCDP’s sole and absolute
discretion.

iv. Once approved, no sign, lettering, advertising or lighting erected or placed
on any Site or building upon a Site shall be modified or changed without prior
written approval of UCDP, which approval may be granted or withheld at UCDP’s
sole and absolute discretion.

f. Competing Imagery Prohibition. Buyer shall be prohibited, both on the Buyer’s
Property and in connection with the use of the Buyer’s Property, from:
(i) promoting, marketing or selling any product or service associated with or
relating to any Entertainment Company (as hereinafter defined); (ii) placing or
disseminating (or allowing the placement or dissemination of) any promotional
materials or products which relate to any Entertainment Company; (iii) engaging
in any promotional, affiliate, participant, sponsorship, joint marketing,
advertising or similar relationships (collectively, “Marketing Activities”)
with, or in conjunction with, or identifying any Entertainment Company, or
(iv) use the Buyer’s Property in conjunction with any Entertainment Company,
without UCDP’s written approval which approval may be granted or withheld at
UCDP’s sole and absolute discretion. For purposes of this Declaration, the term
“Entertainment Company shall mean any person or entity engaged in one or more of
the following businesses: (A) Tourist Attraction; or (B) creation, production,
development or distribution of video tapes, records, books, compact discs, audio
tapes, laser discs or other similar means of reproducing video or audio;
(C) interactive computer and other video or audio based games; or (D) production
of filmed entertainment programming (including, but not limited to motion
pictures and television), production distribution, creation or airing of filmed
entertainment programming or other forms of multi-media.

g. Name Prohibition. Except for the use of the words “Universal Plaza” together
as a description of location such as “The Medical Center at Universal Plaza”,
Buyer acknowledges and agrees that Buyer does not have any rights to, nor shall
Buyer, either on Buyer’s Property or in connection with the use of Buyer’s
Property:

i. Use the “Universal Studios”, “Universal Studios Florida”, “Islands of
Adventure”, “City Walk” or “Universal Orlando” mark, either alone or in
conjunction with, or as a part of, any other word, mark, name or title, or as a
part of the names and/or titles of Buyer’s Property or any improvements located
thereon, or for any other purpose.

ii. Use the name “Universal” or any variation thereof, either alone or in
conjunction with (except as provided for in the first sentence of Section 2.g),
or as a part of, any other word, mark, name or title, including, but not limited
to a part of the names and/or titles of Buyer’s Property or any improvements
thereon, or for any other purpose and shall, upon replatting of Buyer’s
Property, remove any and all references to the name “Universal”.

iii. Use, reproduce, sell, distribute, display or exploit the “Universal
Studios” mark, name or symbol or any other mark, name or symbol or the
copyrighted works owned by Universal Studios, UCDP or any of UCDP’s affiliates.

 

3



--------------------------------------------------------------------------------

h. Offensive Trade or Activity. No noxious, offensive or illegal materials or
activity shall be conducted, kept or permitted on the Property which will cause
emission of offensive dust, smoke, odors, gases, light or noises, or which may
be or become a nuisance, safety hazard or an unreasonable annoyance to UCDP
Property or the neighborhood (“neighborhood” includes real estate both outside
as well as within the boundaries of the Buyer’s Property). The foregoing
provisions shall not prohibit matters necessarily resulting from excavation and
construction work which is conducted in accordance with the usual, lawful and
customary procedures incident to such excavation or construction work. Any
trade, activity or material (which terms include anything capable of being
discerned by the human senses which, in any manner, is offered or made available
to the public, and also includes any form of advertising) which is pornographic,
obscene, lewd or lascivious shall be deemed to be noxious or offensive trade,
activity or matter. UCDP reserves the right, in its sole and absolute
discretion, to determine whether or not a trade, activity or material is
pornographic, obscene, lewd or lascivious. The Association reserves the right in
the Rules and Restrictions to establish limitations on activities reasonably
likely to result in a violation of this Section 2.2.1.

i. Vehicular Access. Except for a right in only access from Turkey Lake Road, no
curb cuts, access roads, driveways or other method of vehicular access to or
from a public road from any Site shall be created, constructed, or installed, or
thereafter modified or altered, in any way without the approval of UCDP, which
approval may be granted or withheld at UCDP’s sole and absolute discretion.

j. Groundwater Use Restriction. No part of the Buyer’s Property may contain a
well or other means of extracting groundwater upon it and no groundwater shall
be used for any purpose whatsoever, including, without limitation, industrial,
commercial, drinking or irrigation purposes.

3. Specific Maintenance Obligations.

a. Buyer’s Property Maintenance. Buyer shall cause all Buildings, structures,
signage, landscaping, infrastructure or improvements placed, constructed upon
the Buyer’s Property to be maintained in a first class manner. In the event UCDP
believes this Section 3 is being violated, UCDP may send a written notice to
Buyer notifying Buyer, with reasonable specificity, of the breaches. Buyer shall
have a period of thirty (30) days or such reasonable time greater than thirty
(30) days but not more than ninety (90) days to cause to be corrected, repaired,
or replaced to meet the first class standard requirements hereof. If Buyer shall
fail to cause such cure, UCDP may, without liability or obligation, cause such
repairs or maintenance to occur and any sums expended by UCDP shall become a
lien on the Buyer’s Property, which lien shall date back to and have a priority
as if recorded with this Declaration provided however, such lien shall be
subordinate to a first mortgage lien to the extent the same does not exceed 80%
of the fair market value of the Buyer’s Property.

b. Payment for Landscape Maintenance.

i. Maintenance Costs. Each Owner of any the Buyer’s Property, or any portion
thereof, (by acceptance of a deed thereof, whether or not it shall be so
expressed in any such deed or other conveyance) including any purchaser at a
judicial sale, shall hereafter be deemed to covenant and agree to pay to UCDP
costs, assessments or charges for maintenance capital improvements or major
repair of the Buyer’s Property as provided in accordance with Section 3.a, as
are incurred by UCDP from time to time as herein provided (“Maintenance Costs”).

 

4



--------------------------------------------------------------------------------

ii. Landscape Buffer Maintenance. UCDP shall be responsible for the maintenance
and upkeep of the Landscape Buffer (as hereinafter defines) and the Owner of the
Buyer’s Property shall be responsible for the cost and expense as UCDP may, from
time to time, incur in conjunction therewith in the assessment method set forth
on Exhibit C, attached hereto and incorporated herein by this reference. UCDP
maintenance obligations shall include repairs, maintenance, gardening,
landscaping, cleaning, and other similar activities. UCDP shall maintain all
such items in good operating condition and at a standard consistent at least
with the quality of its immediately adjacent office building.

iii. All such assessments, together with interest thereon from the due date at
the rate of twelve percent (12%) per annum, or the highest rate allowable by
law, and costs of collection thereof (including reasonable attorney’s fees),
shall be charged on the Buyer’s Property and shall be a continuing lien upon the
Site against which each such assessment is made, and shall also be the personal
obligation of the Owner. No Owner of the Buyer’s Property may waive or otherwise
escape liability for the assessments provided for herein.

c. Lien Enforcement.

i. Lien. The lien of UCDP upon the Buyer’s Property shall be continuing and
effective from and after the recording of this Declaration in the Public Records
of Orange County, Florida, but shall not be foreclosed unless a claim of lien
stating the description of the site encumbered thereby, the name of the Owner,
the amount, and the date due has been recorded upon the Public Records of Orange
County, Florida. Such claim of lien shall include only assessments that are due
and payable when the claim of lien is recorded, plus interest, costs, attorney’s
fees, advances to pay taxes and prior encumbrances, and interest thereon, all as
above provided. Such claims of lien shall be signed and verified by an officer
or agent of the Association. Upon full payment of all sums secured by such claim
of lien, the same shall be satisfied of record.

If the assessment is not paid within thirty (30) days after the delinquency
date, which shall be set by the Board, the assessment shall bear interest from
the date due at the highest rate allowable at law, and UCDP may at any time
thereafter bring an action to foreclose the lien against the Buyer’s Property in
like manner as a foreclosure of the mortgage on real property, and a suit on the
personal obligation against the Owner(s), and there shall be added to the amount
of such assessment the cost of preparing, filing and prosecuting the complaint
in such action (including a reasonable attorneys fee), and in the event a
judgment is obtained, such judgment shall include interest on the assessment as
above provided and a reasonable attorneys fee to be fixed by the Court, together
with costs of the action.

4. Effect of Declaration.

a. Covenants Running with Land. This Declaration and each and every one of the
covenants, conditions, limitations and restrictions contained herein are hereby
declared to be, and shall hereafter continue as, covenants running with the
title to Buyer’s Property, Commercial Corner Property and Adjacent Property.

b. Property Affected. This Agreement and the covenants, conditions, limitations
and restrictions set forth herein shall be binding upon, inure to the benefit of
and constitute a burden upon all of the Buyer’s Property, in accordance with the
terms set forth herein. Accordingly, all portions of land within the Buyer’s
Property shall hereafter be owned, held, transferred, sold, conveyed, demised,
devised, assigned, leased, mortgaged, occupied, used and enjoyed subject to and
benefited and burdened by the terms and provisions of this Declaration.

 

5



--------------------------------------------------------------------------------

c. Parties Affected. Except as hereinafter specifically provided, this
Declaration shall be binding upon and inure to the benefit of all owners of the
Buyer’s Property, affected and encumbered by this Declaration. Accordingly, each
and every person or party who or which shall hereafter acquire, have or claim
any right, title, entitlement or interest in or to any lot, piece, parcel or
tract of land within the Buyer’s Property, whether by, through or under a party
or any subsequent owner, shall, by virtue of the acceptance of any such right,
title, interest, entitlement or claim, whether by deed or other instrument, or
by operation of law or otherwise, and whether voluntarily or involuntarily, be
deemed to have acquired or accepted such right, title, interest, entitlement or
claim in or to any such tract of the Buyer’s Property, subject to and benefited
and burdened by the covenants, conditions, limitations, restrictions, and
reservations set forth in this Declaration the same as if such person or party
had specifically joined in and agreed and consented to each and every one of the
terms and provisions of this Declaration.

d. Duration. The terms and provisions of and covenants, conditions, limitations
and restrictions set forth in this Declaration shall continue and be binding
upon the parties, their respective successors and assigns and all owners or
other persons claiming through or under any of them in perpetuity, unless the
same are amended, modified or terminated as provided in this Declaration.

5. Enforcement.

a. Persons Entitled to Enforce. This Declaration, the terms, provisions,
covenants, conditions, limitations and restrictions herein, as properly changed,
modified or amended from time to time shall be enforceable by each owner of the
Buyer’s Property, UCDP Property, as well as by UCDP regardless of whether UCDP
shall have title to any portion of the UCDP Property.

b. Nuisance. The result of every act or omission where any term or provision of
or covenant, condition or restriction set forth in this Declaration is violated
breached or in default in whole or in part is hereby declared to be a nuisance,
and every remedy allowed by law or in equity against a nuisance, either public
or private, shall be applicable against every such result, and may be exercised
by the parties, any owner of the Buyer’s Property or the UCDP Property.

c. Legal Proceedings. In the event that any party entitled to institute a legal
proceeding under this Declaration institutes legal proceedings against any other
party to this Declaration, the prevailing party in said legal proceedings shall
be entitled to recover reasonable attorneys’ fees, including those incurred on
appeal, and court costs incidental thereto from non-prevailing party.

d. Specific Remedy. The parties acknowledge that UCDP, and any owner of the UCDP
Property, shall suffer irreparable harm if any owner of the Buyer’s Property,
shall default in the performance of its obligations pursuant to Section 2 of
this Declaration and that such harm cannot adequately be remedied by monetary
compensation. Accordingly, each party hereto agrees that UCDP shall be entitled,
in addition to all remedies available at law or in equity, to injunctive relief
to require performance as required pursuant to this Declaration and each owner
of the Buyer’s Property, any defense or claim that UCDP, or any owner, UCDP
Property, would not be irreparably harmed or that UCDP, or any owner of the UCDP
Property has not suffered harm that could adequately be monetarily or otherwise
compensated. In connection with any action by UCDP or any owner of the UCDP
Property for injunctive relief, specific performance, or similar remedy, each
owner of the Buyer’s Property waives any requirement for the posting of a bond
or other financial security.

 

6



--------------------------------------------------------------------------------

e. Remedies Cumulative. In connection with the enforcement of this Declaration,
all rights and remedies of UCDP or any owner of the Buyer’s Property or UCDP
Property, to the extent provided herein, at law or in equity shall be
cumulative, and no single right or remedy shall be exclusive of any other, and
UCDP, and any owner of the Buyer’s Property or UCDP Property, shall have the
right to pursue any one or all of such rights or any other right or remedy
available at law or in equity, whether provided in this Declaration or
otherwise.

6. Notices and Communications. Whenever any party hereto desires or is required
to give any notice, demand, consent, approval, satisfaction, or request with
respect to this Declaration, each such communication shall be in writing and
shall be effective only if it is delivered by personal service (which shall
include delivery by delivery service, over-night delivery service, telecopy, or
telefax), or mailed, by United States certified mail, postage prepaid, and
addressed as follows:

 

If to UCDP, to:    UNIVERSAL CITY DEVELOPMENT PARTNERS    1000 Universal Studios
Plaza    Orlando, Florida 32819-7610    Attn: President with copies to:   
UNIVERSAL CITY DEVELOPMENT PARTNERS    1000 Universal Studios Plaza    Orlando,
Florida 32819-7610    Attn: General Counsel    and    GRONEK & LATHAM, LLP   
390 North Orange Avenue, Suite 600    Orlando, Florida 32801    Attn: Peter G.
Latham, Esq. If to Buyer:    DANIEL CORPORATION,    623 Maitland Avenue   
Altamonte Springs, Florida 32701    Attn: Laila Witwicky with a copy to:   
_______________________    _______________________    _______________________   
_______________________

Such communications, when personally delivered, shall be effective upon receipt,
but, if sent by certified mail in the manner set forth above, shall be effective
three (3) business days following deposit in the United States mail. Any party
may change its address for such communications by giving notice thereof to all
other parties in accordance with the requirements of this section.

7. Applicable Law; Exclusive Jurisdiction; Waiver of Jury. This Declaration
shall be construed and enforced in accordance with the internal laws of the
state of Florida (i.e., without reference its conflicts of Laws provisions or
the principles of comity). Each owner of the Buyer’s Property or UCDP Property,
consents to the exclusive jurisdiction and venue of the federal and state courts
with jurisdiction in Orange County, Florida, for a resolution of all disputes in
connection with the interpretation, construction, or enforcement of this
Declaration (including, without limitation, any Exhibits attached hereto), and
hereby waives the claim or defense that such courts constitute an inconvenient
forum. To the fullest extent permitted by law, each owner of the Buyer’s
Property do hereby waive the right to trial by jury in any proceeding, hearing
or action related to or arising out of this Declaration.

 

7



--------------------------------------------------------------------------------

8. Severability. If any term or provision of this Declaration is finally held,
in any non-appealable proceeding by a court of competent jurisdiction, to be
invalid or unenforceable, such term or provision shall be deemed limited by
construction in scope or effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event no such limiting construction is
possible, such invalid or unenforceable term or provision shall be deemed
severed from this Declaration without affecting the validity of any other term
or provision hereof.

9. Construction of Declaration. This Declaration has been negotiated by the
respective parties hereto, and the language of this Declaration shall not be
construed for or against any party. Whenever from the context of this
Declaration it appears appropriate, each term of this Declaration in either the
singular or plural shall include both, and pronouns stated in any gender shall
include the masculine, the feminine, and the neuter, as appropriate. The parties
intend that each covenant contained in this Declaration shall have independent
significance. If any party is in breach of any covenant contained in this
Declaration in any respect, the fact that there exists another covenant relating
to the same subject matter (regardless of the relative levels of specificity) as
to which such party is not in breach shall not detract from or mitigate the fact
that such party is in breach of such first described covenant.

10. Entire Declaration; Amendments and Waivers. This Declaration constitutes the
entire agreement among the parties pertaining to the subject matter hereof, and
supersedes all prior agreements, understandings, negotiations, and discussions,
whether oral or written, of the parties hereto. Except as provided hereinafter,
no supplement, modification, or waiver of this Declaration shall be binding
unless executed in writing by all parties to be bound thereby. No waiver of any
provision of this Declaration shall be deemed to constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided therein. At
all times, and regardless of whether UCDP shall hold title to, or have rights in
or to, any portion of the UCDP Property, UCDP, its successors and/or assigns,
shall be entitled to and empowered to execute any modification, waiver or
amendment to this Declaration as UCDP, its successors and/or assigns, in its
sole discretion, deems beneficial, for and on behalf of any and all owners of
any portion or any interest whatsoever in the UCDP Property.

[The remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Declaration and have
intended the same to become effective as of the day and year first above
written.

 

      UCDP:

Signed, sealed and delivered in the presence of:

          UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD., a Florida limited
partnership      

By: 

  Universal City Florida Holding Co. II, a Florida general partnership, a
general partner        

By: 

  Universal City Property Management Company II, a Florida general partnership,
a general partner         

By: 

            

Name: 

    

Printed Name: 

          

Its: 

               

Printed Name: 

            

STATE OF 

            

COUNTY OF 

            

I HEREBY CERTIFY that on this day before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared
____________________________ as ___________________ of UNIVERSAL CITY PROPERTY
MANAGEMENT COMPANY II, a general partner of UNIVERSAL CITY FLORIDA HOLDING CO.
II, a general partner of UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD., a Florida
limited partnership and who [        ] is personally known to me or [        ]
produced __________________________ as identification, and that he acknowledged
executing the same on behalf of said partnerships in the presence of two
subscribing witnesses, freely and voluntarily, for the uses and purposes therein
expressed.

WITNESS my hand and official seal in the County and State last aforesaid this
____ day of ____________________, 2006.

 

   

Signature of Notary

   

Name of Notary (Typed, Printed or Stamped)

Commission Number (if not legible on seal):

 

_______

My Commission Expires (if not legible on seal):

 

____

 

9



--------------------------------------------------------------------------------

Signed, sealed and delivered in the presence of:

    BUYER:      

DANIEL CORPORATION, a Florida corporation

      

By: 

          

Name: 

    

Printed Name: 

        

Its: 

             

Printed Name: 

          

STATE OF 

          

COUNTY OF 

          

I HEREBY CERTIFY that on this day before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared
____________________________ as ___________________ of DANIEL CORPORATION, a
Florida corporation, and who [        ] is personally known to me or [        ]
produced __________________________ as identification, and that he acknowledged
executing the same on behalf of said ___________________ in the presence of two
subscribing witnesses, freely and voluntarily, for the uses and purposes therein
expressed.

WITNESS my hand and official seal in the County and State last aforesaid this
_________ day of ______________________, 2006.

 

   

Signature of Notary

   

Name of Notary (Typed, Printed or Stamped)

Commission Number (if not legible on seal):

 

_______

My Commission Expires (if not legible on seal):

 

____

 

10



--------------------------------------------------------------------------------

EXHIBIT “A”

to the Declaration of Restrictive Covenants

Buyer’s Property

Lot 7 OF THE REPLAT OF UNIVERSAL CITY/FLORIDA PLAT 1, according to the Plat
thereof, as recorded in Plat Book 22, Pages 1 and 2, Public Records of Orange
County, Florida.

 

1



--------------------------------------------------------------------------------

EXHIBIT “B”

to the Declaration of Restrictive Covenants

UCDP Property

PARCEL 1

Lots 6, 8, 9, 10, 12 and that certain private road known as UNIVERSAL STUDIOS
PLAZA, OF THE REPLAT OF UNIVERSAL CITY/FLORIDA PLAT 1, according to the Plat
thereof, as recorded in Plat Book 22, Pages 1 and 2, Public Records of Orange
County, Florida.

PARCEL 2

Lots 1A, 2A, 4A, 5A, 6A, 7A, and 11A, also Tracts A, B, C, D and E, of UNIVERSAL
CITY FLORIDA, according to the Plat thereof, as recorded in Plat Book 35, Pages
84 through 87, Public Records of Orange County, Florida.

TOGETHER WITH:

Lot 1 ROYAL PACIFIC RESORT, according to the Plat thereof as recorded in Plat
Book 43, Pages 142 through 144, of the Public Records of Orange County, Florida.

LESS:

That portion of Lot 2A and Track D of UNIVERSAL CITY FLORIDA, according to the
Plat thereof, as recorded in Plat Book 35, Pages 84 through 87, Public Records
of Orange County, Florida, described as follows:

Begin at the Southernmost corner of said Track D; thence run S 48°10’00”W along
the South line of said Lot 2A for a distance of 1270.11 feet; thence leaving
said Southerly line of Lot 2A run N 29°08’15”W for a distance of 565.30 feet;
thence run N 77°25’12”E for a distance of 142.24 feet; thence run N 12°34’48”W
for a distance of 320.00 feet; thence run N 77°25’12”E for a distance of 86.06
feet; thence run N 12°34’48”W for a distance of 652.39 feet; thence N 04°32’39”W
for a distance of 182.33 feet; thence run N 11°57’24”W for a distance of 136.26
feet; thence run N 24°16’38”W for a distance of 75.11 feet to a point on the
Northerly line of said Lot 2A, said point also being a point on a non-tangent
curve concave Northwesterly having a radius of 2080.00 feet and a chord bearing
of N 49°28’25”E; thence run the following 3 courses and distances along said
Northerly line: thence run Northeasterly along the arc of said curve through a
central angle of 22°08’02” for a distance of 803.52 feet to the point of reverse
curvature of a curve concave Southeasterly having a radius of 1020.00 feet;
thence run Northeasterly along the arc of said curve through a central angle of
52°36’17” for a distance of 936.49 feet to the point of compound curvature of a
curve concave Southwesterly having a radius 40.00 feet; thence run Southeasterly
along the arc of said curve through a central angle of 96°22’07” for a distance
of 67.28 feet to a point on the East line of said Lot 2A, said point also being
the point of reverse curvature of a curve concave Southeasterly having a radius
of 2663.00 feet; thence Southerly along the arc of said curve and the East line
of Lot 2A through a central angle of 05°56’38” 276.26 feet to the point of
tangency, thence run S 01°26’10”W along said East line for a distance of 398.87
feet to the Northernmost corner of said Tract D; thence run S 38°17’48”W along
the Easterly line of said Lot 2A for a distance of 54.65 feet to a point on a
non-tangent curve concave Northwesterly having a radius of 425.00 feet and a
chord bearing of S 23°22’10”W; thence run Southwesterly along the arc of said
curve through a central angle of 44°20’24” for a distance of 328.90 feet to the
point of tangency, thence run S 45°32’22”W for a distance of 400.68 feet to the
point of curvature of a curve concave Northeasterly having a radius of 315.00
feet; thence run Southeasterly along the arc of said curve through a central
angle of 147°28’01” for a distance of 810.74 feet to a non-tangent line; thence
run S 11°54’32” for a distance of 65.22 feet to the Point of Beginning.

 

1



--------------------------------------------------------------------------------

PARCEL 3 (has been intentionally deleted)

PARCEL 4

Lot 1 of KINDERCARE AT UNIVERSAL CITY WEST, according to the Plat thereof, as
recorded in Plat Book 43, Page 131, of the Public Records of Orange County,
Florida.

PARCEL 5 (has been intentionally deleted)

PARCEL 6

That part of Lot 8A, UNIVERSAL CITY FLORIDA, as recorded in Plat Book 35, Pages
84 through 87, of the Public Records of Orange County, Florida, described as
follows:

Begin at the Southeast corner of said Lot 8A; thence run S 66°50’16” W along the
Southerly line of said Lot 8A for a distance of 664.51 feet; thence run N
68°57’49” W along the southerly line of said Lot 8A for a distance of 492.44
feet to the Southwest corner of said Lot 8A; thence run N 21°02’11” E along the
Westerly line of said Lot 8A for a distance of 105.40 feet to the Southeast
corner of Lot 13A of said UNIVERSAL CITY FLORIDA; thence run N 69°54’18” E for a
distance of 252.85 feet; thence run S 74°23’57” E for a distance of 82.75 feet;
thence run N 74°36’57” E for a distance of 136.91 feet; thence run S 89°35’03” E
for a distance of 140.00 feet; thence run N 53°21’56” E for a distance of 170.00
feet; thence run N 77°00’55” E for a distance of 65.00 feet; thence run N
47°20’46” E for a distance of 81.63 feet; thence run N 10°59’09” E for a
distance of 177.30 feet; thence run N 12°40’41” W for a distance of 178.69 feet;
thence run N 37°39’14” W for a distance of 115.00 feet; thence run N 01°32’57” W
for a distance of 410.31 feet to a point on the Easterly line of said Lot 8A;
thence run S 49°13’14” E along said Easterly line for a distance of 44.19 feet
to the point of curvature of a curve concave Southeasterly having a radius of
937.00 feet and a chord bearing of S 12°06’07” E; thence run Southeasterly along
the arc of said curve through a central angle of 74°14’15” for a distance of
1214.06 feet to the POINT OF BEGINNING.

AND TOGETHER WITH

That part of Lot 9A, UNIVERSAL CITY FLORIDA, as recorded in Plat Book 35, Pages
84 through 87, of the Public Records of Orange County, Florida, described as
follows:

Commence at the Southwest corner of said Lot 9A; thence run N 21°02’11” E along
the Westerly line of said Lot 9A for a distance of 72.51 feet to the POINT OF
BEGINNING; thence continue N 21°02’11” E along said Westerly line of said Lot 9A
for a distance of 115.00 feet; thence run S 68°57’49” E for a distance of 71.00
feet; thence run S 21°02’11” W for a distance of 115.00 feet; thence run N
68°57’49” W for a distance of 71.00 feet to the POINT OF BEGINNING.

AND TOGETHER WITH

That part of Lot 13A, UNIVERSAL CITY FLORIDA, as recorded in Plat Book 35, Pages
84 through 87, of the Public Records of Orange County, Florida, described as
follows:

Begin at the Southwest corner of said Lot 13A; thence run N 21°02’11” E along
the Westerly line of said Lot 13A for a distance of 175.00 feet; thence run S
68°57’49” E for a distance of 150.00 feet; thence run S 27°32’24” E for a
distance of 68.01 feet to the Easterly line of Lot 13A; thence run S 21°02’11” W
along said Easterly line for a distance of 130.00 feet to the Southeast corner
of said Lot 13A; thence run N 68°57’49” W along the Southerly line of said Lot
13A for a distance of 201.00 feet to the POINT OF BEGINNING.

EASEMENT PARCEL ONE (EASEMENT ESTATE)

Those certain non-exclusive easements as set forth and described in that certain
Resort Covenants and Reciprocal Easement Agreement by and between Universal City
Development Partners, a Florida general partnership, Universal City Florida
Partners,

 

2



--------------------------------------------------------------------------------

a Florida general partnership, and UCF Hotel Venture, a Florida general
partnership, dated as of June 12, 1998, and recorded June 26, 1998, in Official
Records Book 5512, Page 3886, as modified and amended by that certain First
Amendment to Resort Covenants and Reciprocal Easement Agreement, dated as of
February 20, 2001, and recorded February 21, 2001 in Official Records Book 6198,
Page 4690 all of the Official Records Book of Orange County, Florida.

EASEMENT PARCEL TWO (EASEMENT ESTATE)

Those non-exclusive drainage easement rights held in part by Universal City
Development Partners, a Florida general partnership and held in part by
Universal City Florida Partners, a Florida general partnership as set forth and
described in that certain Grant of Drainage Easement by and between Belz
Investment Company, Inc., Grantor, and MCA, Inc., Grantee, dated April 30, 1981,
recorded May 29, 1981, in Official Records Book 3197, Page 499; as subsequently
conveyed by Assignment of Drainage Easement Rights by and between MCA, Inc.,
Grantor, and Universal City Property Management Company, Grantee, recorded
July 10, 1981, in Official Records Book 3207, Page 390; Assignment of Easement
Rights by and between MCA, Inc., Assignor, and Universal City Florida Partners,
a Florida general partnership, Assignee, recorded December 22, 1987, in Official
Records Book 3945, Page 715; unrecorded Partial Assignment of Drainage Easement
Rights from Universal City Property Management Company to Major Realty
Corporation, as referred to in the Assignment recorded January 5, 1993, in
Official Records Book 4509, Page 920; Assignment of Easement Rights by and
between Major Center, a Florida general partnership, formerly known as The
Major-Pru Development Joint Venture, a Florida general partnership and Major
Realty Corporation, a Delaware corporation, Assignor, and Universal City
Development Partners, a Florida general partnership; Assignee, recorded
January 5, 1993, in Official Records Book 4509, Page 920, all of the Public
Records of Orange County, Florida.

EASEMENT PARCEL THREE (EASEMENT ESTATE)

Those certain non-exclusive drainage easement rights held in part by Universal
City Development Partners, a Florida general partnership and held in part by
Universal City Florida Partners, a Florida general partnership, as set forth and
described in that certain Grant of Drainage Easement by and between Martin S.
Belz, Grantor, and MCA, Inc., Grantee, recorded June 19, 1981, in Official
Records Book 3202, Page 1384; as conveyed by Assignment of Drainage Easement
Rights by and between MCA, Inc., Grantor, and Universal City Property Management
company, Grantee, recorded July 10, 1981, in Official Records Book 3207, Page
390; Assignment of Easement Rights by and between MCA, Inc., Assignor, and
Universal City Florida Partners, a Florida general partnership Assignee,
recorded December 22, 1987, in Official Records Book 3945, Page 715; unrecorded
Partial Assignment of Drainage Easement Rights from Universal City Property
Management Company to Major Realty Corporation, as referred to in the Assignment
recorded January 5, 1993, in Official Records Book 4509, Page 920; Assignment of
Easement Rights by and between Major Center, a Florida general partnership,
formerly known as The Major-Pru Development Joint Venture, a Florida general
partnership and Major Realty Corporation, a Delaware corporation, Assignor, and
Universal City Development Partners, a Florida general partnership, Assignee,
recorded January 5, 1993, in Official Records Book 4509, Page 920, all of the
Public Records of Orange County, Florida.

As of the effective date of this Report the apparent record fee simple title
owner(s) to the above described.

 

3



--------------------------------------------------------------------------------

Exhibit “F”

to the Contract for Sale and Purchase

THIS INSTRUMENT PREPARED BY

AND SHOULD BE RETURNED TO:

Peter G. Latham, Esq.

GRONEK & LATHAM, LLP

390 North Orange Avenue, Suite 600

Post Office Box 3353

Orlando, FL 32802-3353

(407) 481-5800

For Recording Purposes Only

ACCESS EASEMENT AND SANITARY SEWER AND

SURFACE WATER DRAINAGE AGREEMENT

THIS ACCESS EASEMENT AND SANITARY SEWER AND SURFACE WATER DRAINAGE AGREEMENT
(“Agreement”) is made and entered into this day of December 2006, by and between
the DANIEL CORPORATION, a corporation existing under the laws of the State of
Florida (“DC”) and UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD., a Florida limited
partnership (“UCDP”).

WITNESSETH

WHEREAS, UCDP has, of even date herewith, sold to DC, certain real property
located in Orange County, Florida which is more particularly described as Lot 7,
Universal Florida Replat as Recorded at Plat Book 22, Page 1, Public Records of
Orange County, Florida.

WHEREAS, DC has requested UCDP’s acknowledgment of DC’s right to (i) discharge
certain surface water from the DC Property into and through the existing surface
water drainage system of UCDP (ii) connect to and discharge into the sanitary
sewer system of UCDP (iii) gain ingress and egress over the existing road know
as “Production Plaza” or “Universal Plaza” as denoted on Attachment 1, attached
hereto and incorporated herein by this reference (“Access Road”); and

WHEREAS, UCDP has constructed (i)various storm water and sanitary sewer systems
for the purpose of handling, retaining, transporting, and discharging drainage
water from the DC Property and from certain adjacent lands, (ii) a sanitary
sewer system for the handling of sanitary sewerage and (iii) the Access Road for
vehicular access to and from various property including, but not limited to, the
DC Property; and

WHEREAS, UCDP agrees to (i) allow for the discharge of surface water from the DC
Property into and through its surface water drainage system (ii) permit the
connection to its sanitary sewer system and (iii) use of the Access Road for
ingress and egress; all subject to certain terms and conditions as set forth
hereinafter,

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed thereto as follows:

(a) DC Drainage System: means those culverts, pipes, vaults, drains, ditches,
berms, dikes and other water control structures as now exist or are permitted
and constructed and constructed in the future on the DC Property, as such system
is maintained, modified, improved or altered, from time to time, to collect,
transport and discharge surface water from the DC Property into the UCDP
Drainage System.

(b) DC Sewer System: means the pipes, lift stations, force mains and other
treatment and conveyance systems DC will construct on the DC Property to
collect, treat and convey sewerage from the DC Property into the UCDP Sewer
System.

(c) Declaration: means that certain Declaration of Restrictive Covenants entered
into between the Parties of even date herewith pertain to the DC Property and
recorded on the Public Records of Orange County, Florida.

(d) Emergency Situation: shall mean any adverse condition that exists, or if no
action is taken will imminently exists which could have a material adverse
affect on health, safety, Permit status, property, such as an unlawful
discharge, flood or similar calamity, or potential Permit violation.

(e) Governmental Authority: shall mean any federal, state, or local governmental
or quasi-governmental entity or authority, or any department, commission, board,
bureau, agency, court, or instrumentality thereof, in each case having
jurisdiction, control, or authority over, or in connection with, any of the UCDP
Property or any of the DC Property.

(f) Parties: shall mean, collectively, each of DC and UCDP, and each of their
permitted successors and assigns.

(g) Party: shall mean DC or UCDP and their respective successors and assigns.

(h) Person: shall mean any individual, corporation, partnership, joint venture,
association, Limited Liability Company, Joint Stock Company, trust,
unincorporated association, or any Governmental Authority.

(i) Permits: means any and all governmental approvals, permits or authorizations
required in conjunction with the construction, ownership, operation, maintenance
or use of the DC Drainage System, DC Sewer System, UCDP Sewer System or the UCDP
Drainage System together with all governmental interpretations, orders or
agreements related thereto, as amended, revised or issued from time to time.

(j) UCDP Drainage System: means the retention/detention areas, including
culverts, pipes, vaults, drains, ditches, berms, dikes or other water control
structures as exist or are permitted in the future on the UCDP Property, as such
system is maintained, modified, improved or altered, from time to time, to
accept, collect, retain, detain, transport, and discharge water from the UCDP
Property and DC Property in accordance with applicable Permits (as hereinafter
defined).

(k) UCDP Sewer System: means the pipes, pumps, lift stations, force mains and
other treatment and conveyance systems UCDP has constructed or as may be altered
or modified in the future on the UCDP Property for the disposal of sewerage on
or from the UCDP Property and DC Property which is connected to and discharges
into the sewer system maintained and operated by the City.

 

2



--------------------------------------------------------------------------------

2. DC Drainage Rights. UCDP hereby acknowledges and agrees that DC has the right
to discharge surface water from the DC Property into and through the UCDP
Drainage System located upon the UCDP Property, as the same now exists or may be
modified from time to time in accordance with this Agreement, subject to the
following conditions, limitations, and restrictions:

(a) The volume and rate of surface water discharge from the DC Property shall
not exceed that which is necessary to accommodate full potential build out of
the DC Property, subject to such future development on the DC Property obtaining
and complying with all applicable federal, state and local permits, but without
the requirement for on-site stormwater treatment and attenuation, except as
expressly provided herein.

(b) All surface water discharged by DC under this Agreement shall be discharged
through the DC Drainage System. DC shall not direct water from sources other
than the DC Property or through any means other than DC Drainage System unless
by future agreement with UCDP.

(c) DC shall not create any artificial head pressure or disturb, modify or alter
any portion of the DC Drainage System which would exceed the quantity or rate of
flow permitted by this Agreement.

(d) DC shall not discharge any water pursuant to this Agreement unless the
quality thereof shall be in compliance with all terms and provisions of the
Permits and all applicable laws and regulations, including without limitation,
all applicable environmental laws and regulations.

(e) DC shall have no right to draw water or remove water from the UCDP Drainage
System.

(f) UCDP authorizes DC to utilize for compliance purposes under all applicable
laws, regulations, ordinances, and permits, a single point of discharge from the
DC Drainage System into the UCDP Drainage System (hereinafter POD-1) as
reasonably designated by UCDP, subject to the terms and conditions herein set
forth.

(g) UCDP shall have the right to require that DC install an interceptor or
skimming devise within the DC Drainage System before the point of connection to
the UCDP Drainage System at a points to be determined by UCDP. Such interceptor
or skimming devise shall be properly maintained by DC as hereinafter set forth.

(h) With regard to any work necessary to be performed by DC to connect to the
UCDP Drainage System which is upon the UCDP Property, UCDP may condition and
restrict any such activities as to the timing and manner thereof (it being
understood that UCDP has other business activities which may for example require
the work be performed at night or other means to limit its disruption) and shall
require that all contractors or other persons performing work comply in all
respects with UCDP requirements generally applied to its contractors and
suppliers, including but not limited to safety procedures, as well as insurance
and financial requirements. DC agrees that if DC or any of its contractors,
agents, employees or other persons performing work for DC, shall cause any
physical damage to the UCDP Property the same shall be repaired and restored to
the original condition thereof promptly upon the completion of any such
activity. DC agrees to indemnify and hold UCDP harmless from any claims, losses,
or damages arising out of or occurring in connection with DC, its employees,
contractor, agents or other persons performing work for DC, entry upon or
activities upon the UCDP, including any third party claims. Furthermore, all
improvements on the UCDP Property shall become the property of UCDP and DC will
execute any deeds or bills of sale to evidence the conveyance thereof.

(i) DC shall pay to UCDP all connection fees and any other fees assessed now or
in the future calculated in accordance with the City of Orlando’s (“City”)
applicable codes and ordinances in such amount as would be charged to DC if they
were connecting directly to the City’s drainage system.

3. DC Sanitary Sewer Connection. UCDP acknowledges and agrees that DC may
connect to the UCDP Sewer System subject to the following terms and conditions:

(a) The volume of sanitary discharge from the DC Property shall not exceed that
which is necessary to accommodate the building and improvements authorized by
UCDP pursuant to the Declaration and are customary for similar office buildings
with supporting retail uses permitted by said Declarations, subject to such
development on the DC Property obtaining all applicable federal, state and local
permits.

 

3



--------------------------------------------------------------------------------

(b) All sewerage discharged by DC under this Agreement shall be discharged
through the DC Sewer System and connect to the UCDP Sewer System at a point of
connection reasonably determined by UCDP. DC shall not direct storm water or
sewerage from sources other than the DC Property or through any means other than
DC Sewer System unless by future agreement with UCDP.

(c) DC shall pay to UCDP all connection fees and sewer usage fees assessed or
chargeable now or in the future in accordance with the City’s applicable codes
and ordinances in such amount as would be charged to DC if they were connecting
directly to the City’s sewer system.

(d) DC shall not discharge any water, material or other substance into or
through the UCDP Sewer System pursuant to this Agreement unless the quality
thereof shall be in compliance with all terms and provisions of the Permits and
all applicable laws and regulations, including without limitation, all
applicable environmental laws and regulations. In addition, DC shall not
discharge into the UCDP Sewer System any toxic, corrosive, damaging or hazardous
substance which, in the reasonable judgment of UCDP, may have an adverse affect
on the UCDP Sewer System or Permits issued in conjunction therewith. DC
acknowledges UCDP’s right to promulgate from time to time reasonable
non-discriminatory rules and regulations and DC shall comply with the same. DC
will maintain all records with respect to the DC Sewer System and DC’s
discharges into the UCDP Sewer System as reasonably requested by UCDP to comply
with any and all Permit obligations.

(e) DC shall install adequate grease traps or other interceptor devises in the
DC Sewer System as are or would be required by applicable ordinances, rules or
regulations of the City if DC were connecting directly to the City’s sewer
system and shall maintain the same in good working order at all times, in
accordance with the requirements of any Permits as well as all applicable laws,
rules and regulations and such rules or regulations promulgated by UCDP from
time to time reasonably necessary to assure compliance with the Permits.

(f) With regard to any work necessary to be performed by DC to connect to the
UCDP Sewer System which is upon the UCDP Property, UCDP may condition and
restrict any such activities as to the timing and manner thereof (it being
understood that UCDP has other business activities which may for example require
the work be performed at night or other means to limit its disruption) and shall
require that all contractors or other persons performing work comply in all
respects with UCDP requirements generally applied to its contractors and
suppliers, including but not limited to safety procedures, as well as insurance
and financial requirements. DC agrees that if DC or any of its contractors,
agents, employees or other persons performing work for DC, shall cause any
physical damage to the UCDP Property the same shall be repaired and restored to
the original condition thereof promptly upon the completion of any such
activity. DC agrees to indemnify and hold UCDP harmless from any claims, losses,
or damages arising out of or occurring in connection with DC, its employees,
contractor, agents or other persons performing work for DC, entry upon or
activities upon the UCDP, including any third party claims. Furthermore, all
improvements on the UCDP Property shall become the property of UCDP and DC will
execute any deeds or bills of sale to evidence the conveyance thereof.

(g) If at anytime in the future a connection to a governmentally owned and
operated sanitary sewer system becomes available for connection by a “gravity
feed” line from the DC Property within 200 feet of a boundary of the DC
Property, UCDP may upon six (6) months notice to DC request that they connect to
such governmentally owned and operated system. Upon completion such connection,
UCDP may disconnect the DC Sewer System from the UCDP Sewer System at UCDP’s
expense for such disconnection and the Parties shall be released of any rights
and obligations arising after the date of such disconnection under this
Section 3 and other provisions of this Agreement pertaining to the use of UCDP’s
Sewer System.

4. Grant of Access Road Easement by UCDP. UCDP hereby grants to DC, and its
successors and assigns, as owners of the DC Property, a non-exclusive easement
over and across the paved roadways located within the Easement Parcel for the
purposes of two-way vehicular traffic access to the DC Property for the sole and
limited purpose of providing access for (i) construction and maintenance
including delivery service to the DC Property and buildings to be constructed on
the DC Property, and (ii) employees, invitees and guest of the owner or tenants
of any portion of the DC Property. DC easement rights shall be limited to the
use of the existing paved roadways located within the Easement Parcel. UCDP
hereby reserves unto itself and its successors and assigns, as owner of the
Easement Parcel, any and all rights to use the Easement Parcel area at any and
all times for any and all purposes which

 

4



--------------------------------------------------------------------------------

do not unreasonably interfere with ingress and egress by DC Property, and its
successors and assigns, to the DC Property; including but not limited to the
right to install security gates or similar improvement provided DC, its
successors and assigns are not delayed (manned gates or electronically operated
gates being acceptable) . UCDP’s reservation shall include, without limiting the
generality of the foregoing, the right and privilege at any time and from time
to time to make grants, easements, licenses, and privileges to any person, firm,
corporation or other entity, over, under, upon and with respect to said Easement
Parcel, for any purpose or use that will not unreasonably interfere with ingress
and egress by DC, and its successors and assigns, to the DC Property. UCDP
further reserves unto itself and its successors and assigns, as owner of the
Easement Parcel, the right, from time to time, to reconfigure, modify and
reconstruct the paved roadways located within the Easement Parcel; provided that
reasonable access shall be provided to DC for the limited purposes set forth
herein.

DC shall, pay a pro rata share of the ,expenses incurred by UCDP to maintain and
repair the roadways located within the Easement Parcel and DC shall be
responsible for the sole cost of any damage caused by, or attributable directly
to, the acts or use of the paved roadways by DC, its successors or assigns. UCDP
shall pro rate reasonable maintenance cost and repair on a basis reasonably
related to the volume of traffic attributable to the DC Property bears to the
total volume of traffic utilizing the Easement Parcel. In the event DC fails to
reimburse UCDP for its expense for any maintenance and repair the roadways
within the Easement Parcel as provided herein, or if DC disputes that
DC(including its employees, agents, vendors, invitees, or contractors) caused
all or any portion of the damage, UCDP may seek any remedy available at law or
in equity and any unpaid balance hall accrue interest at twelve percent
(12%) per annum.

5. Term. The term of the rights herein granted shall be perpetual, and shall not
be subject to termination or cancellation, except as herein expressly provided.

6. Inspection and Testing. Upon prior written notice from UCDP, DC does hereby
grant to UCDP the right to enter upon the DC Property to conduct inspections to
determine DC’s compliance with this Agreement, and to conduct any test UCDP
deems desirable to insure proper maintenance of the DC Drainage System and DC
Sewer System. This right of inspection will include the right to review all
records maintained with regard to the Storm water discharge and sewer discharge
from the DC Property that are required by law, ordinance or regulations or as
reasonably required by UCDP to comply with Permit obligations.

7. Repair and Maintenance. UCDP shall be responsible for obtaining and
maintaining in good standing all Permits applicable to the UCDP Drainage System
and Sewer System and to maintain the UCDP Drainage System and UCDP Sewer System.
DC shall be responsible for obtaining and maintaining all Permits applicable to
the DC Drainage System and DC Sewer System and DC shall be responsible to
maintain the DC Drainage System and the DC Sewer System. In the event DC
believes that UCDP has failed to maintain or has allowed a condition to exist
within the UCDP Drainage System or UCDP Sewer System which restricts, limits or
impedes the UCDP Drainage System or UCDP Sewer System from properly accepting
the drainage from the DC Property as contemplated herein, DC shall provide
written notice of such condition to UCDP stating with reasonable particularity
the nature of any such condition. In the event UCDP believes that DC has failed
to comply with the requirements of this Agreement, UCDP shall provide written
notice of such condition to DC stating with reasonable particularity the nature
of any such condition. In the event of any Emergency Situation on the DC
Property, UCDP may, after making a diligent effort to notify DC, enter upon the
DC Drainage System to remedy any such condition provided such actions are
limited to those reasonably necessary to temporarily remedy the condition
resulting from the Emergency Situation.

8. Limitation on Rights. Except with regard to the Access Road, DC’s rights
hereunder shall not constitute nor are they intended to create an interest in
any portion of the UCDP Property or any real property associated with the UCDP
Property. Except as provided in this Agreement, UCDP retains all rights in and
to all of the UCDP Property. Without limiting the foregoing, UCDP retains the
right to utilize the UCDP Drainage System and UCDP Sewer System in any manner
which does not reduce the ability of the UCDP Drainage System or UCDP Sewer
System, respectively, to effect drainage and sewerage from the DC Property as
required under this Agreement. UCDP may, from time to time, alter, reconfigure,
relocate or otherwise change any feature, component, location or design of the
UCDP Drainage System or UCDP Sewer System provided that the plans for the
alterations are in compliance with all applicable laws, ordinances, regulations,
and the Permits and, provided further, that the UCDP Drainage System after
completion of the alterations shall be of sufficient size and design to accept
all of the surface water, and the UCDP Sewer System after completion of the
alterations shall be of sufficient size and design to accept the sewerage, from
the DC Property as required under of this Agreement.

 

5



--------------------------------------------------------------------------------

9. Specific Remedy. The Parties acknowledge that each Party shall suffer
irreparable harm if the other Party shall default in the performance of its
obligations pursuant to this Agreement and that such harm cannot adequately be
remedied by monetary compensation. Further, each Party acknowledges that a
default by such Party hereunder shall result in irreparable harm to the other
Party and such Party’s ability to develop either the DC Property or the UCDP
Property as applicable. Accordingly, each Party agrees that the other Party
shall be entitled to injunctive relief to require each Party’s performance as
required pursuant to this Agreement and each Party waives any defense or claim
that the other Party would not be irreparably harmed or that the other Party has
not suffered harm that could adequately be monetarily or otherwise compensated.
In connection with any action by a Party for injunctive relief, specific
performance, or similar remedy, each of the Parties hereto waives the
requirements for the posting of a bond or other financial security.

10. Rights Upon Default. In the event of any default or breach of this Agreement
by a Party, each Party shall have all rights and remedies available to it under
this Agreement or as provided at law or in equity. If DC has defaulted in any of
its obligations with respect to the use of the UCDP Drainage System or UCDP
Sewer System, UCDP may after providing written notice to DC suspend or terminate
DC’s rights to discharge into the respective system for any reason that the City
would be entitled under the Permits or applicable City codes or ordinances to
suspend or terminate such service if DC were connected directly to the City’s
storm water drainage or sewer system, as applicable.

11. Indemnification.

(a) Indemnification by DC. DC shall indemnify UCDP against, hold UCDP harmless
from, and reimburse UCDP for (collectively, “Indemnify”), any and all loss,
liability, damage, claim, or expense, including, without limitation, attorneys’
fees, court costs, and all costs of experts and investigation, whether incurred
before or during trial or upon appeal (collectively, “Liability”), arising out
of or in connection with any breach of or default under this Agreement by DC.

(b) Indemnification by UCDP. UCDP shall indemnify DC against, hold DC harmless
from, and reimburse UCDP for (collectively, “Indemnify”), any and all loss,
liability, damage, claim, or expense, including, without limitation, attorneys’
fees, court costs, and all costs of experts and investigation, whether incurred
before or during trial or upon appeal (collectively, “Liability”), arising out
of or in connection with any breach of or default under this Agreement by UCDP.

12. Applicable Law; Exclusive Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed and enforced in accordance with the internal laws of the
state of Florida (i.e., without reference its conflicts of Laws provisions or
the principles of comity). Each Party hereto consents to the exclusive
jurisdiction and venue of the federal and state courts with jurisdiction in
Orange County, Florida, for a resolution of all disputes between the Parties
hereto in connection with the interpretation, construction, or enforcement of
this Agreement (including, without limitation, any Exhibit attached hereto), and
hereby waives the claim or defense that such courts constitute an inconvenient
forum. To the fullest extent permissible by law, the Parties do hereby waive any
and all right to trial by jury in any litigation or proceeding arising out of or
relating to this Agreement.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any Party whose signature
appears thereon, and all of which together shall constitute one and the same
agreement.

14. Severability. If any term or provision of this Agreement is finally held, in
any non-appealable proceeding by a court of competent jurisdiction, to be
invalid or unenforceable, such term or provision shall be deemed limited by
construction in scope or effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event no such limiting construction is
possible, such invalid or unenforceable term or provision shall be deemed
severed from this Agreement without affecting the validity of any other term or
provision hereof.

 

6



--------------------------------------------------------------------------------

15. Persons Bound. All of the provisions herein shall inure to the benefit of
the parties hereto and their successors and interests in title.

16. Notices and Communications. Whenever any Party hereto desires or is required
to give any notice, demand, consent, approval, satisfaction, or request with
respect to this Agreement, each such communication shall be in writing and shall
be effective only if it is delivered by personal service (which shall include
delivery by delivery service, over-night delivery service, telecopy, or
telefax), or mailed, by United States certified mail, postage prepaid, and
addressed as follows:

 

If to DC, to:

                          

If to UCDP, to:

  

UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD

     

1000 Universal Studios Plaza

     

Orlando, FL 32819-7610

     

Attn: Mr. Peter Giacalone,

     

Vice President – Business Development

     

Facsimile: (407) _______________

     

Telephone: (407) ______________

  

with a copy to:

  

Peter G. Latham, Esq.

     

GRONEK & LATHAM, LLP

     

390 North Orange Avenue, Suite 600

     

Post Office Box 3353

     

Orlando, Florida 32802

     

Facsimile: (407) 481-5801

     

Telephone: (407) 481-5800

  

Such communications, when personally delivered, shall be effective upon receipt,
but, if sent by certified mail in the manner set forth above, shall be effective
three (3) business days following deposit in the United States mail. Any Party
may change its address for such communications by giving notice thereof to all
other Parties in accordance with the requirements of this Section.

17. Construction of Agreement. This Agreement has been negotiated by the
respective Parties hereto, and the language of this Agreement shall not be
construed for or against any Party. Whenever from the context of this Agreement
it appears appropriate, each term of this Agreement in either the singular or
plural shall include both, and pronouns stated in any gender shall include the
masculine, the feminine, and the neuter, as appropriate. The parties intend that
each covenant contained in this Agreement shall have independent significance.
If any Party is in breach of any covenant contained in this Agreement in any
respect, the fact that there exists another covenant relating to the same
subject matter (regardless of the relative levels of specificity) as to which
such Party is not in breach shall not detract from or mitigate the fact that
such Party is in breach of such first covenant.

18. Entire Agreement; Amendments and Waivers. This Agreement, together with all
Exhibits attached hereto, constitute the entire agreement among the Parties
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations, and discussions, whether oral or written, of the
Parties hereto. No supplement, modification, or waiver of this Agreement shall
be binding unless executed in writing by the Party to be bound thereby. No
waiver of any provision of this Agreement shall be deemed to constitute a waiver
of any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided therein.

19. Headings. The headings and/or captions at the beginning of the several
paragraphs of this Agreement are not a part of the Agreement but merely labels
to assist in locating and reading the respective paragraphs hereof and they
shall be ignored in construing this instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement and have
intended the same to become effective as of the day and year first above
written.

 

    UCDP:       By:   UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD., a Florida
limited partnership         By:   UNIVERSAL CITY FLORIDA HOLDING CO. II, a
Florida general partnership, a general partner WITNESSES         By: UNIVERSAL
CITY PROPERTY MANAGEMENT COMPANY II, a Delaware corporation, a general partner
           By:                     Vice President Printed Name                 
                         Printed Name            

 

STATE OF FLORIDA    )    ) COUNTY OF ORANGE    )

The foregoing instrument was acknowledged before me this____________ day of
December, 2006, by __________ , as Vice-President of UNIVERSAL CITY PROPERTY
MANAGEMENT COMPANY II, a Delaware limited liability company, as a general
partner of UNIVERSAL CITY FLORIDA HOLDING CO. II, a Florida general partnership,
as a general partner of UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD., a Florida
limited partnership, on behalf of said partnerships and said corporation, who is
[        ] personally known to me or [        ] produced _____________________
as identification.

 

    Notary Public     My Commission Expires

 

8



--------------------------------------------------------------------------------

   

DC:

 

DANIEL COMPANY, a Maryland corporation

    By:      WITNESSES     Name:             Its:               Printed Name    
                    Printed Name      

 

STATE OF FLORIDA    )    ) COUNTY OF ORANGE    )

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid, to take acknowledgments, personally
appeared before me ____________________________ who [        ] is personally
known to me, or [        ] who produced
________________________________________________________ as identification, and
who acknowledged that he/she executed the foregoing instrument freely and
voluntarily for the uses and purposes expressed therein.

WITNESS my hand and official seal in the County and State last aforesaid this
_____________ day of December, 2006.

 

    Notary Public     My Commission Expires

 

9



--------------------------------------------------------------------------------

Attachment “1”

to Exhibit “F”

to the Declaration of Restrictive Covenants

Graphic Depiction of Access

 

1